REPUBLICA DE BOLIVIA
CONTRATO DE OPERACION
ENTRE

YACIMIENTOS PETROLIFEROS
FISCALES BOLIVIANOS,
Y

EMPRESA PETROLERA ANDINA S.A.

/\

f

/
CONTRATO DE OPERACION

EI presente Contrato de Operacion se suscribe ef 28 de octubre de 2006 entre las
partes indicadas en. y contorme a. las siguientes:

CLAUSULAS

CLAUSULA I.

Lt Partes, De una parte YACIMIENTOS PETROLIFEROS
FISCALES BOLIVIANOS (en Jo sucesive “YPPB"). una cmpresa plblica creada por
Deereto Supremo de 21 de diciembre de 1936: y de otra parte EMPRESA
PETROLERA ANDINA S.A... una compafia constituida de acuerdo a las leyes de Ja
Republica de Bolivia (en lo sucesivo ef Titular)

CLAUSULA 2.

ANTECEDENTES

YPFB celebra el presente Contrato con las Empresas Participantes de
contormidad con el Articulo 139 de la Constitucion Politica del Estado, la Ley de
Hidrocarburos No. 3058 de 17 de mayo de 2005 y el Deereto Supremo 28701,
promulgado el 1° de mayo de 2006, Ll presente Contrato sera autorizado y aprobado
por el Poder Legislativo conforme al Articalo $9, (S) de la Constitucion Politica del
Fstado,

AUSULA 3. 7
EINTERPRETACION

cL
DEFINICIONES

iones. Se establecen las siguientes detiniciones para los
efvetos del presente Contrate:

“Abandono” significa todas las actividades de abandono. ineluyendo sin

limitacion el taponamiento vy abandono de pozos, el desmontaje y retiro de plantas e
instalaciones y la restauraciin de Jos sitios ulilizados para Operaciones Petroleras de
con las Leyes Aplicables y las Practicas Prudentes de la Indusiriz

conformi

“Afiliada” significa, en reiacion con cualquier Persona, cualquier otra
Persona que. directa o indirectaumente. ejerza Control sobre dicha Persona, esté sujeta al
ia por dicha Persona, o se encuentre bajo el Contral comdn con dicha Persona.
Afio Calendario” 0 “Ato” significa el periody de doce (12) Meses que
comienza cl primer Dia de enero » que termina el Ultimo Dia de diciembre de acuerdo al
calendario Giregeriano.

“Afio de Contrato” significa un periodo de doce (12) Meses
consecutivus. contado a partir de la Fecha Efcetiva o a partir de la fecha de cualquier
aniversario del m

elo

~Area del Contrato™ significa la superficie y el sul
correspondiente, en la cual el Vitular esta autorizade, en los términos y condiciones
establecides en este Contrata, a llevar a cabo Operaciones Petroleras. cuva ubicacidn,
delimitacion y especilicaciunes se indican en el Anexo A. area que podra ser
modilicada conforme a este Contrato y las Leyes Aplicables

“Area de Explotacién” signitica Ia porcién del Area del Contrato
detinida en el Articulo 39 de la Ley de Hidrocarburos y en el Plan de Desarrollo
spectivo, en el entendido de que las Areas de Explotacion existentes en la fecha
Efectiva estan indicadas cn ¢l Anexo A,

Area de Retencién™ significa la porcion del Area del Contrato definida
en el Articulo 40 de la Ley de Hidrocarburos. en ¢} entendido de que las Areas de
Retencion existentes en la Fecha F-fectiva estan indicadas en e! Anexo A.

“Boliviano” 0 “Bs” sivnifica la moneda de curso legal de la Republica

el

“Campo” signi a debajo de Ja cual exisien uno o mas
reservorios de Hidracarburas en una © mas formaciones en la misma estructura o
entidad geolop:

“Caso Fortuito o Fuerza Mayor” significa todo acontecimicnto
humano o natural, de caracter imprevisible y si previsible inevitable, que impida directa
© indirectamente, parcial o toralmente, el cumplimicnto de Jas obligaciones de cada una
de las Partes bajo cl presente Contrato y que no esté bajo control. no le haya sido
posible superar y no sea resultado de alguna culpa o negligencia de la Parte aiectada
Sujeto al cumplimiento de las condiciones antes estipuladas. Caso Fortuito 6 Fuerza
Maver incluira en forma enunciativa mas no limitativa los siguientes hechos 6 actos que
impidan ef cumplimiento de la Parte afectada de sus obligaciones derivadas del presente
Contrate: fendmenvs de la naturaleza tales como tormentas. inundaciones. deslaves.
relampayos y terremotos: incendios; actos de guerra (deelarada o no}, disturbies civiles,
motines, insurrecciones, sabotajes ¥ terrorisma; desastres de transpertavion; v huelgas u
otras disputas laborales que no sean por motivo de incumplimiento de alytin contrato
laboral por parte de la Parte afectada, Queda expresamente cntendido que Caso Fortuite
© Fuerza Mayor no, incluini dificultad ccondémica o cambio en las condiciones de
mereada \ (/

te
~Contrato™ significa el presente Contrato de Operacion, incluyende
todos los Ancxos que se adjuntan al mismo (los cuales constituyen parte integral de este
Contrato). asi como todas las modificaciones 0 enmiendas gue se hagan al mismo de
conformidad con sus téyminos. —-

“Control” significa el poder para dirigir, administrar o dictar la gestion
de politicas de administracion de una empresa. ya sca mediante la tenencia de las
acciones 0 de cualesquiera otros valores con derechs a voto o mediante cualquier otro
medio, directo o indirect,

“Costos™ signi todos los costos, inversiones. zastas ¥ obligaciones de
lus Operaciones Petroleras. incluyendo fos relacionados con Operaciones de
Exploracién, Operaciones de Evaluacidn. Operaciones de Desarrollo. Operaciones de
Explotacion y Abandono,

“Costes Recuperables” significa todos los Custos incurridos —y
reportados por ¢l Jitulur y que hayan sido aprobados por YPFB contorme al
Provedimiento Finaaciero y Contable.

“Cuenta de Abandono”™ tendra el signiticado establecido en la Cléusulia
24.5.

“Dia™ significa un dia calendaric.

“Dia Habil™ ifica los Dias lunes. martes. miércoles. jueves o viernes,
excepto cuando sea un Dia feriado de acuerdo con Ia legislacidn de la Republica.
PI e! p

“Documentos Técnicos” significa todas los estudios, reportes. haias de
ealculo y bases de datos relativas al Area del Contrato o i la prestacion de los servicios
objeto del presente Contrato.

~Délares™ o UL significa délares de los Estados t-nides de America.

“Empresas Participantes o Titular” tencra el significado estableeido
en la Clausula |

“Fases” significa las elapas en que se subdivide ef Periodo de
Exploracion segiin lo estipulado en la Clausula 6,

“Fecha Efectiva™ signitica la fecha determinada de contormidad con la

Clausula 5.

“Garantia Bancaria” significa una carla de crediw sterrebby,
incondicional. irrevocable vy cjecutable a su sola presentacién, emitida a favor de YPFB
por un baneo extranjero con una calificacién de emisor de largo plazo en moneda
extranjera de al menos A- segtin Ja calificadora de riesgo Standard & Poors o Fitch, Ay

sevuin la calificadora de riesgo Moody's. o un nivel de galificacion equivalente en caso
de tratarse de cualquier otra calificadora intermacional. que de acuerdo con Ja Clausula
18.2 garantiza cl cumplimiento de las UTE aplicables a la Fase correspondiente.

antia que debera tomar la forma especificada en el Anexo B

~Garantia de Cumplimiento™ signilica la garantia de cumplimiento del
Contrato y las obligaviones de las Empresas Participantes bajo el Contrato, de acuerdo
con el modelo del Anexo C. que seri otorgada por Ja casa matriz de cada una de las
l:ampresas Participantes.

“Hidrocarburos” significa los compuestos de carbone e¢ hidrogeno,
incluyendo los elementos asociados, que se presentan en la nuturaleza. ya sea en el
suelo o en cl subsuelo, cualquiera sea su estado fisico, que conforman el Gas Natural.
Petroleo y sus productos derivados,

idrocarburos de Insumo™ significa los Hidrocarburos utilizados
como combustible en las Operaciones Petroleras, quemados, venteados o reimyectados
al yacimiento, en la manera y cantidades aprobadas por ef Ministerio. |idrocarburos

gue seran vontrolados y certificades por YPFB.

“Hidrocarburos Netos” significa los Hidrocarburos Producidos menos
los Hidrocarburos de Insumo, y que seran recibidos por YPFR en el Punto de
Fisealizacién, los cuales serin centrolados vy certificados por YPFB de acuerdo a lo
establecido en Ja Ley de Hidrocarburos.

“Hidrocarbures Producides” significa cl volumen total de
Hidrecarburos extraides per el Titularen Boca de Pozo en ¢l Area del Contrato

“IDE significa el Impuesto Directo a los Hidrocarbures aplicable bajo
la Ley de Hidrocarburos y su reglamento,

“Ley de Hidrocarburos™ sigznilica la Ley de Hidrocarburos No 3058
del 17 de mayo de 2095, segan la misma sea modificada, o cualquier legislacion que la
sustituya.

“Leyes Aplicables” significa la Constitucion Politica del Estado, las
Jamentos. decrelos, sentencias constitucionales. rescluciones administrativas y
s normas promulgadas por cualquier autoridad competente en la Repablica y que
se encuentren en vigor en el momento de que se trate.

“Materiales” signitica todos los materiales. maquinarias. equipos.
herramientas. repuestos, articulos, suministros y otros, adquiridos. suministrados.
arrendados o poseidos de cualquier etra forma para su utilizacién en las Operaciones
Petroleras.

-4.
~Mes™ siunifica un periodo conseculivo que comience a partic de un Dia
especilico en un Mes Natural y que termina el mismo Dia del Mes Natural siguiente o,
de no existir, fl siguiente Dia,

~Mes Natural” significa un mes calendario,

“Mi
Republica o cualquier otto nombre que este adopte

terio™ significa el Ministerio de Hidrocarburos y Fnergia de la

“Operaciones de Desarrollo” significa todas las actividades Hevadas a
cabo de conformidad con un Plan de Desarrollo para desarrollar un Campo que ha sido
declarado comercialmente expletable, incluyende, sin limitacidn. fas actividades
relacionadas con: Ia pertoracién, profundivacion y terminacion de Pozos: proyectos de
recuperacion primaria. secundaria ¥ mejorada, asi como mantenimiento de presion: la
Invenieria, construccién y creecién o tendido de instalaciones o plantas de produccion
(incluyendo, sin limilacisn: separadores: compreset generadares: bombas y tanques:
lineas de recoleecidn, ductos y todas las instaluciones que se requiere sean instaladas
para la produccion. mantenimiento de presion, tratamiento, almacenamiento y
vansporte de Hidrecarburos): la adquisicion y precura de todos los Materiales que
pucdan ser requeridos @ convenientes para las actividades anteriormente indicadas: y

todas las operaciones auxiliares y actividades requeridas o convenentes para oplimizar

la conduceion o resultado de las actividades anteriormente indicadas.

~Operaciones de Evaluacién™ significa todas las actividades Mevadas a
cabo para evaluar los limites y la capacidad de producci6n de un Campo, incluyendo,
sin limitacion: studios geologi¢as y geoli + perforacion de Pozos para evaluacion:
estudios de reservas y otros estudios (inchuvendo los reportes y estudios a que se refiere
la Clausula 6.17) y todas Jas operaciones auxiliares y actividades requeridas o
convenientes para optimizar la conduccién o resultado de Jas actividades anteriormente
indicadas.

nifica todas las actividades
nde, sin limitacion: todos tos

“Operaciones de Exploracion™
conducidas con miras a descubrir Hidre

incluy
estudios —¥ actividades geoldgicos, — acrofotogrametricos, —— gravimetricos.

Magnetometricos, sismicos, weoquim estudios ¥ actividades (incluyendo
interpretaciones. andlisis y estudios relacionados) que lengan come objeto la
Investigacion debajo de la superticie para la ubicacién wecuada de los Pozos: la
perforaciin, equipamiento y prucba de Pozos: la adquisividn y procura de todos los
Materiales requeridos o convenientes para llevar a cabo las actividades anteriores
todas las operaciones auxiliares y actividades requeridas © convenientes para optimiz
la conduceidn y los resultados de las actividades antes indicadas.

sy otros

“Operaciones de Explotacién™ siznifica todas las actividades Ievadas a
cabo buy cl presente Contrato para la operacion y niuntenimiento de la produceion de
un Campo, incluyendo de forma enuneiativa y no limitativa. la perforacion de Posos de
desarrollo y de produecién. tendido de lineas stalacion

|

de recoleccion, construceion e ir

de plantas de almacenaje, de procesamiento y yeparacion de liguidos y licuables, de
recuperaciOn primaria. secundaria y mejorada y toda otra actividad en e] suelo y el

sudsuclo dedicada a la produceién. separacion., pracesamienia. compresion y
almacenaje de Hidrocarburos

“Operaciones Petroleras” significa todas Jas Operaciones de
Exploracién, Operaciones de Eyaluacién, Operaciones de Desarrollo, Operaciones de
Explotacion y Abandono que se Ileven a cabo conforme a este Contrato,

“Operador™ significa Andina, que en su calidad de Titular y contorme a
la Clausula 1, debe Hevara cabo las Operaciones Petroleras conforme a este Contrato.

“Partes” significa YPFB y el Titular.

“Periodo de Exploracion™ significa el periodo para llevar a cabo
Operaciones de Exploracion, segun lo establecide en el Anexo EL.

~Periodo de Reten ignifica el plazo durante cl cual el Titular
ejerce el derecho de retencién de conformidad con el Articule 40 de la Ley de
Hidrocarbures

“Persona” significa cualquier persona natural o juridica.

~Plan de Desarrollo” significa la programacidn de actividades que debe
ejeccutar el Titular después de la Declaratoria de Comercialidad. para asegurar la
eficiente explotacion de las reservas de Hidrocarburos en el Area del Contrato.

“Pozo” significa cualquier apertura efectuada en el suelo mediante
perforacion o cualquier otra forma con el propésite de deseubrir eo extraer
Hidrocarburos, para inyeccion 6 para obtener datos relacionados con un yacimiento

“Practicas Prudentes de la Industria™ signitica las practicas, métodos.
estandares y procedimientas generalmente aceptados y acatados por operadores
prudentes. habiles. diligentes ¥ con experiencia en materia de la exploracién, desarrollo
y produccién de Hidrocarburos. y que en el momento en cuestidn. en el ejercicio de un
juicio ravonable y a la luz de los hechos conocidos al momento de tomar una decision,
se consideraria que obteadrian los resultados y finalidades planeados, maximizando los
beneficios ccondmicos de la explotacion de los yacimientos dentro del Area del
Contrato

~Presupuesto™ significa una estimacion de Costos de todas las partidas
incluidas en un Programa de Trabajo preparado en apego al Procedimiento Financicro y
Contable ¢ incluyendo como minimo el desglose de las partidas presupuestales
correspondientes a Pozos, instalaciones. estudias, sismica. gastos generales  y

administrativos v Abandono. \ L
\

sf

-6-
“Presupuesto de Abandono” tendra cl signiticado establecido en ta
Clausula 24.3

“Procedimiento Financiero y Contable” significa cl Procedimiento
Financiero y Contable estipulado en el Anexe DD

~Produccién Comercial Regular” signilica Ja produccion regulary
sostenida de cualquier Campo. después de tomar en cuenta todos los fuctores
financicros y operacionales, factores que seran propuestos por el Titular en ef Plan de

Desarrollo sujcto a la aprobacion de YPEB.

“Programa de Trabajo” signilica un programa pormenorizado de las
Operaciones Petroleras propuestas por el Titular y de los tiempos requerides para cada
categoria de Operaciones Petraleras, que estara sujeto 9 la aprobacion de Y PPB

“Programa Minimo de Exploracién™ significa las (1b que ef Titular
esta obligado a Ilevar a cabo en cada Fase del Periodo de Exploracion. de acuerdo con
la Clausula 6.7 y el Anexo E.

“Punto de Fiscalizacion™ significa el punto designado por YPI'B, donde
se medinin y verificaran los Hidrocarburas Netos, segtin lo establece la Ley de
Hidrocarburos y el presente Contrato,

“Republica” significa la Reptiblica de Bolivia.

“Retribucion del ‘Vitular™ significa eh pago al Litular de los Costos
Recuperables y su utilidad de acuerdo @ lo establecido en el presente Contrate.

“Subcontratistas” significa aqguellas Personas que lleven a cabo
Operaciones Petroleras a solicitud y por cuenta del Titular conforme at la Clausula 16.

itular™ tendra cl significado establecide en la Clausula |

“Unidad de Seguimiento v Control significa la unidad supervisora de
la ejecucion de las Operaciones Petroleras. que sera nombrada por las Partes en sulecion
ala Ley de Hidrocarburos, sus reglamentos y la Clausula 25.

“Unidades de Trabajo de Exploracién (UTE™Y significa las
obligaciones de trabajo. y su cquivalencia en dinero. que el Titular debera ejecutar
durante el Periodo Inicial de Expleracion y durante ef Periodo Adicional de Exploracién
(de haberlo). contorme a lo dispuesto en la Clausula 4.

“Valor Remanente” significa el valor remanente de los Hidrocarburos
Netos. después de pagar el LDH. las Regalias y Participaciones. seein lo dispuesto por
la Ley de Hidrocarburos.
3.200 Otras Defini Todos los demiis términys utilizados en el
presente Contrato vy definidos en la Ley de Hidrocarburos tendran el significado
atribuide a los mismos en fa Ley de Hidrocarburos.

3.3 ngular y Plural. Los términos definidos en Ia Clausula 3.1
podran ser utilizados en el preseate Contrate tanto en el singular come en ef plural

3.4 Eneabezados vy Referencias. Los encabvzados de las Clausulas
de! presente Conteato han sido insertados Unicamente para propdésites de referencia y no
alectaran la interpretacion del mismo. Toda referencia en el presente Contrato a
“Clausulas” © “Anexus” se entendera como referencia a Jas Clausulas y Anexas del
presente Contrato, saivo que se indique lo contrario

CLAUSULA 4.

OBJETO DEL CONTRATO

4.1 Objeto. EF) presente Contrate tiene por objeto fa ejecucion por
parte del Titular de todas las Operaciones Peiroleras dentro del Arca del Contrato, a su
exclusiva cucnta y riesgo, de conformidad con to establecido por la bey de
Hidrocarburos y los términes y condiciones del presente Cantrato, a cambio de recibir
de YPEB la Retribucion del Titular. Para este fin, el Vitular cubrira todas los Costos y
proveera todo el personal. tecnologia, instalaciones. Materiales y capital necesarios para
fa realizacion de las Gperaciones Petroleras, YPFB ne asumira vingin ries
responsabilidad con respecto a fas Operactones Petroleras uo los resultados de las
mismas.

420 Ar

ea del Contrato. Para Jos efectos de este Contrato el Area del
Contrato comprende:

Denominacion del Area: Patuju. Campo Patuju
Ubicacién del Area: Zona 20

Departamento(s): Santa Cruz de la Sierra

Superficie total: Parcelas 0.50 ~ (lectareas 1.250.00

Zona: Tradicional

Seguin se indica con mas detalle cn ef Anexo A. Ll Area del Contrato podra ser
modificada conforme a este Contrato ¥ las Leyes Aplicahles

43 No Otorgamiento de la Propiedad. |'ste Contrato no confiere
al Titular en ningtin momento ningun derecho de propiedad sobre los yacimientos de

HHidrocarburos. los cualus sony permaneceran en tode niemenio on propiedad del
Estado. Asimismo. este Contrato po confiere al Titular en ningin momeato ningan
he

\
derecho de propiedad sobre lox Hidrocarbures Producidos, los cuales seran  y
permaneceran en propiedad de YPFB.

CLAUSUL
PLAZO DEL C

5.1 Fecha Efeetiva. Este Contrato entrara en vigencia, después de su
aprobacién por parte del Poder [vg

ative. en la fecha de protocolizacion ante Notario
de Gobierno (la “Fecha Efectiva™)

$.2 Plazo, Ul termine del presente Contrato es de Treinta (30) Afios
de Contrato, computables a partir de Ja Fecha Etectiva, salvo que sea terminade
anticipadamente de acuerdo con lo esablecide en el presente Contraio o en las Leyes
Aplicables.

_ CLAUSULA 6, ;
PERLODO DE EXPLORACION

6.1 Veriodo Inicial de Exploracién. — L'| Periodo Inicial de
Uxploracion tendra la duracién especificada en el Anexo Fy se subdividira en las Fuses
indicadas en dicho Anexo F..

7 6.2 Periodo Adicional de Exploracién, Con respecto a las partes
del Arca de} Contrato cn las que se considere neeesario otorgar un Periodo Adicional de
Exploracion, YPFR determinara la duracion de dicho periodo y de las Fases en las
cuales ¢] mismo se subdividira, asi como las UTE y los volamenes de trabajo a ser
ejecutados en cada Vase. b.1 Periodo Adicional de Kxploracion aplicable a ciertas partes
del Area de] Contrato esta indicado en el Anexo F.

63 Renuncia y Deyolucion de Areas. FI Titular podra renuneiar a
sus dereehos con respecto a cualquier porcion del Area del Contrato mediante
notificacion por escrito a YPPB con sesemta (60) Dias de anticipacién, siempre ¥
cuando ¢l Vitular hava cumplido con sus correspondientes obligaciones bajo. este
Contrato hasta ese momento, Al finalizar cada base del Perioda de Exploracién el
‘Vitular Hevara a cabo la renuncia y devolucion de areas de acuerdo con los Articulos 36
y 37 de la Ley de Hidrocarburos y con ¢} Reglamento correspondiente.

64° Retencion de Campos. $j cl Titular efecttia un descubrimiento
de uno o mas Campos gue no puedan ser declarados comerciales por las causas
establecidas en cl Articule 40 de la Ley de Hidrocarburos, el Titular podri retener el
Campo por un plazo que sera fiyado por YPFB de acuerdo con las condiciones
especificas de tal Campo y que en ningtin caso implicara una prorroga del plazo
estipulada co la Clausula § Durante el Periodo de Retencién, el Vitular debera
cumplir con lo establecide en el reglamento respectivo. Fl Periodo de Retencidn
aplicable a ciertas Partes del Area del Contrato esta indicado en el Aneso |

Ye
.

65 Programa de Trabajo y Presupuesto para Operaciones de
Exploracién, Durante el Periodo de Exploracion, ef Titular debera presemar a YPEB
para su aprobacion los Programas de Trabajo ¥ Presupugstos anuales, los cuales deberin
incluir las obligaciones relilivas a Jas PE de acuerdo con |e estipulado en esta

Clausula 6. EI] Programa de Trabajo y Presupuesto para el primer Ano del Contrato

deberd ser presentado dentro de los noventa (90) Dias siguientes a fa Fecha Ltectiva.
Como resultado de tos avances de los trabajos de exploracion, el Litular podra realizar
cambios al Programa de Trabajo y Presupuesto aprobados, siempre que cuente eon la
aprobacién previa a dichus cambios por parte de YPFB.

6.6 Notificacian y Condiciones para Proceder con la Siguiente
Con treinta (30) Dias de anli¢ipacion al vencimiento del termine de la Fase en la
que se encuentre, el ‘Titular debera notificar a YPFB su decision de ingresar a Ja
siguiente Fase. El derecho del Vitular de ingresar a la Fase siguiente a aquella en la que
se encuentre. estara sujeto al cumplimiento oportuny de sus obliguciones de ejecucion
de fas Uh. para Ja Fase en la que se encuentre, En caso de que el ‘Titular decida
continuar. junto con ta notificacién debera entregar a YPVB pura su aprobacion. el
Programa de Trabaio v Presupuesto para la siguiente Fase. Si el Litular no efecuia la
natificacion O no entrega la Garantia Banearia dentro de este plazo. se aphicura |e
establecide en la Clausula 23.1(a) en relacion con la porcién det Area del Contrate en
cuestion.

6.7 Programa Minimo de Trabajo paral Periodo de
Exploraciin, La duracion de cada Fase del Periado de Pxploracién, asi come e) monto
minimo que el Fitular deberd invertir, » su equivalente en UTE, aplicables para cada
Fase. esta especificada en el Anexo FE. Dicho monte minime de inversidn debera
ejecutarse en los voltimenes de trabajo y en lias actividades aprobadas previamente por
YPPK en los Programas de Trabajo y Presupuestos correspondientes,

6.8  Volumenes de Trabajos. La cantidad de UTE a realizar en cada
Fase sera estublecida en voliimenes de trabajos. incluyendo, sin limilacion, kilometros
sismivos y pozos de expleracion. Los volumenes de trabajos seran aprobados por
YPEB oy su cumplimiento sera condicion indispensable para evaluar v certifi
cumplimiento de fa obligacién relativa a las UTE. La ejecucion de las (ITT
realizada por el Titular conforme a lo establecido un el reglamento aplicable.

r el

sera

6.9 — ‘Traspaso de UTE. Las CTL realizadas por el Titular en exceso
de aguellas requeridas en cualquier Fase. seran acreditadas a favor del Titular, a cuenta

de fas obligaciones de UTE que tenga que realivar en las siguientes Fases.

6.10 UTE No Cumplidas. Si por causas no afibuibles a YPIB oa
Caso Fortuito o Fuerza Mavor. ef Titular no cumpliera fas actividades incluidas en el
Programa de Trabajo, al final de cada una de las Fases, pagara a YPFB el valor de las
UTE no realizadas. Estos valores seran los consignados en ¢l Presupuesto
correspondiente y no seran vonsiderados Costos Recuperables. Si cl objetivo de la
actividad se cumpliera plenamente sin utilizar la cantidad de UTE asignada, ta

=f?

-10- /

diferencia sera sumada a la cuntidad de UTE por cumplir, correspondiente a fa siguiente
Fase. Asimismo. si el Titular no puede terminar cualquier actividad por razones
tecnicas debidamente justificadas a satisfaegion de YPFB, ¢! Titular no estara obligado
a pagar las penalidades previstas en esta Clausula 6.10 pero debera cumplir con la UTE
faltantes en actividades relativas a la siguiente base. Min aquellos casos en que proces
at Clausula 6.10. si cl Vitular no realiza el pago
Garantia Bancaria correspondiente a la

el pago de penalidades contorme ae
correspondiente, YPIB podra hacer cfeectiva
Fase en cuestion sin perjuicio de aplicar las disposiciones de la Clausula 23.1.

6.11 Perforacion de Pozoys Antes de perforar un Pozo, el Titular
presentara a YPEB el programa de perforacién y ef Presupuesto para cl mismo con el
estimado de la profundidad, junto con las especificuciones teenicas que scan requeridas,
segun su interpretacion de la infermacién sismica, |'na vez aprobado el programa, el
Fitular estira obligade a pertorar el Poza come minimo basta la profundidad estimada
dentro de las especificaciones: técnicas requeridas, excepto cuando existan causas
justificadas aprohadas por YPFB. El Vitular debera someter a la aprobacion de YPFB
los prouramas especificos de perforacion y Presupuestos para cada Pozo, con Ja debida
anticipacion antes de la fecha de inicio de su ejecucion,

6.12 Keportes de Perforacion, Durante la perforacion de un Poze
exploratorio y hasta la terminacidn de las operaciones de perforacion, ¢) Titular enviara
2 YPFB de forma diaria y semanal, un reporte de perforacion en ¢} cual se indicara entre
otros: las operaciones realizadas, la profundidad aleanzada, ja evideneia de
hidrecarburos y cualquier otra informacion de importancia. tal comu los resultados de
los revistros eléetricos que realice el Titular.

6.13 Pruebas de Formacién, Siel Titular decide realizar una prueba
de formacion cn un Poze exploratorio, notiicara tal decision a YPFB con diez (10) Dias
Habiles de antelacién al comienzo de la prueha de formacién. Conjantamente con la
notificacion el Titular enviaré a YPEB el programa previsto para la realizacién de fa
prueha de fermacion. YPFB se reserva el derecho de requerir al Vitular la realizacion
de tales pruebas y registras si asi lo considera razonable.

14 Notificacién Resultados, Una vez efectuada la prueba de
lormacion, ef Titular remitira a YPEB los datos que emergen directamente de la prueba,
dentro de los quince (15) Dias Habiles siguientes contados a partir de la finalizacion de
esta, En un plazo de noventa (90) Dias desde la finalizacion de las pruebas de
formacion, ef Vitular remitira. a YPFB la informacion releyante conjuntamente con los
estudios lécnivos e informes post prucha de formacién, simisme realizara una
recomendacian preliminar sobre la conveniencia o no de realizar una evaluacton sobre
e! posible Descubrimierto. YVFB analizara la informacion presentada ¥ hard conocer al
Titular las observaciones que estime pertinentes en un plazo de diez (10) Dias Labiles.

61S Programa de Eyaluacion, El Titular presentara a YPFB para su
aprobacién e] Programa de Trabajo para Operaciones de Fyaluacion con su
correspondiente Presupueste, en un plazo de noventa (90) Dias contados a partir de que

4
ae /
coneluya la perforacion del Pozo exploratorio en cuestion que comprendera todas Tas
operaciones necesarias para la evaluacién del Descubrimiento contorme a tas Pricticas
Prudentes de la (Industria, Ef Programa de Trabajo incluira camo minimo fo siguiente:

(ay mapa ¥ coordenadas del area del prospecto que seri evaluado:

{by informe de los estudios y trabajos realizados que tlevaren al
Descubrimiento de Hidrocarburos:

{ce} esiudies sismicus a realizar;

tl) cantidad estimada ¥ ubicacién posible de los Pozos de evaluacion
a perlorar,

te) prouramas preliminar de perforacion para Jos Pozos de
evaluacion,

in medidas de seguridad y proteccion ambiental relacionadas con Las
Operaciones de Evaluacion: y

(g) programa de cjecucion de las Operaviones de Eyaluacion.

YPFB emitira su aprobacion © no al Programa de Trabajo yo)
correspondiente Presupuesto en un plazo de treinta (30) Dias.

Una vez aprobade por ¥PVB ef Programa de Trabajo v el Presupuesto. el
Yitular iniciard la ejecucion del Programa de ‘Trabajo de acuerdo al cronograma
establecide. Postertormente, y en cuaiquicr momento, el Fitular podra presentar para la
aprobacion de YPFB modificaciones al Programa de |rabajv para las Operaciones de
Evaluacion y Presupuesto.

6.16 It carburos Exteaides durante los Periodos de Pruebas.
Los Hidrocarburos oblenidos en fa produccién de prueba para determinar las
caracteristicas del Canipo y los caudales de produccion, se entregaran a ¥PFB en un
Jugar previamente acordady por las Partes. en casa de que tal entrega y recepeién sea

posible, Dichos hidrocarburos serin contabilizados como parte de los Hidrocarburos
Netos cuando sean entregados en el punto acordado.

6.17 Reporte de Evaluacion, Una vez terminadas las Operaciones de
ivaluacidn, cl litular presenara a YPFB, en un plazo de cuarenta y cinee (45) Di uo
informe detallado al respecto, segtin lo establecido en el Reglamento de Devolucion ¥
Reteacion de Areas,

4
CLAUSULA 7.
PERIODO DE EXPLOTACION

ma] Declaratoria de Comercialidad. Una vez efectuado un
Descubrimiento Comercial, e! Titular debera presentar la Declaratoria de Comercialidad
a YPFB para su aprobacida, acompaiiada de toda la informacion especificada en el
reglamento aprobado por la autoridad estatal competente, en un plazo no mayor de
treinta (30) Dias contados a partir de la fecha de entrega del reporte de evaluacion a que
se refiere la Clausula 6,17

7.2 Consideraciones para la Elaboracion deb Plan de Desarrollo.
Una vez presentada la Declaratoria de Comercialidad de un Campo, YPFB notificara al
‘Titular el destino esperado de la produccidn futura del mismo, asi coma los vontratos de
comercializacién y transporte bajo los cuales YPFB venderd y transportard dicha
produccién. YPFB mantendra informado al Titular sobre cualquier cambio a los
términos y condiciones de dichos coniratos. Cuando los Hidrocarburos a ser producidos
en el Campo en cuestion, requieran la apertura de nuevos mereados 0 la contratacion de
nueva capacidad de transporte, el Titular brindara. en los términos permitidos por las
Leyes Aplicables, su apoyo y pericia tecnica a YPFB durante la negociacion de
contratos de comercializacién yo transporte. Para tal efecto, YPFB y el Titular
coordinaran sus esfuerzos para lograr la mejor valorizacion posidle de ios
Hidroecarburos a ser producidos en cl Campo, en el entendido de que YPFB mantendra
el contro! sobre la comercializacion y el poder de decision con respecto a los contratos
de comercializacién y transporte. YPFB y el Titular celebraran un Acuerdo de Entrega
de Hidrocarburos en el cual se debera establecer las condiciones de entrega para el
Campo (volumen, evolucién del perfil de produccidn, paradas de mantenimiento, fuerza
mayor, ete,), que refleje las condiciones de los contratos de comercializacion. En este
acuerdo se establecera el precio al cual les Hidrocarburos seran valorizados de
conformidad con las contratos de comercializacion

7.3 Suspensién del Plan de Desarrollo. Antes de gue eb Titular
invierta cantidades substanciales contorme al Plan de Desarrollo, Programas de Trabajo

y sus respectivos Presupuestos, el Titular podra suspender sin responsabilidad la
implementacién de dicho Plan de Desarrollo y Programas de ‘Trabajo cuando YPFB no
cuente con los contratos referides en la Clausula 7.2 0 se presentaren retrasos en la
construccién de la capacidad de transporte requerida conforme a Jo establecido por
YPFB. Cuando dejen de presentarse dichas circunstancias, el Titular debera
inmediatamente actualizar y reasumir la implementacion del Plan de Desarrollo y los
Programas de Vrabajo de que se trate,

7.4 Plan de Desarrollo. Dentro del plazo de ciento ochenta (180)
Dias contados a partir de la fecha de ta ootificacién al ‘Titular referida en ta primera
oracién de la Clausula 7.2_ ¢l Titular debera presentar a YPFB, para su aprobacién. un
Plan de Desarrotle del o tos Campos. basado en la combinacidn de factores téenicos,

f '

-13-
ecandmicos y de mercado que hagan rentable su explolacion. incluyendo come minima
lo siguiente:

ai una descripeién del desarrollo propuesto para e] Campo y de su
bs
programa gerenciil:

(bh) detalles sobre: (i) el trabaja geolégico y de yacimientos
efeetuado. junto con ios perfiles de simulacion de produccion. con el fin de obtener fa
mejor alternative de agotamienty: (ji! las instalaciones de produccion, tratamiento y
transporte a ser ubicadas en ve} Area del Contrato; (iii) instaluciones de trimsparte
almacenaje para [lidrovarbures desde cl Area del Contrato: § (iv) instalaciones.
jadependicotemente de su ubicacidn, que estén conectadas con cua.quicra de las
instalaciones mencionadas en (ii) ¥ (ili) anteriores. y que ¢o cuya operacién) puedan
alectar la integridad. adminisiracion u operacion de estos:

(ec) las perfiles de producecién para todos los Hidrocarburos.
incluyendo las posibles inyecciones durante la duracion dei Desarrollo, incluyendo el
comienze de la produccion:

(d) la echa de inicio proyectada para la Produccion Comercial
Regular:

{ed una propuesta de cronogcama para ef cumplimiento de las
obligaciones establecidas en ef Titulo VIL, Capitulo Ide ta Ley de Hidrocarburos:

dy una propuesia del Titular para garantizar la seguridad. salud y
bienesiar de las personas que participen o estén relacionadas coo las Operagiones
Petroleras;

(g) las propuestas del Titular para: i) fa utilizacién de bienes 5
servicios boliviaous. (i) entrenamicnto v empleo de ciudadanos 4 residentes
permanentys de Bolivia: y (ii) el procesamiento de Hidrocarburos:

th) los Costos de capital estimades yue cubran las Operaciones de
Desarrollo:

i) informe de reservas prohudas. probables y  posibles. los
parametros de producciin, cl niimero y espaciamicnto de los Pozos. sus ubicaciones y
profundidades. asi como Jas instalaciones. equipos ¢ in tructura:

) plan de instalaciones dentro y fuera del Area del Contrato.
incluyendo almacenamiento y transporte. » plezos programados de cjecucion de las
distintas fies del Plan de Desarrollo:

(hy propuesta de ubicavion del Punto de bi
sistemas de medicion y calihracion para 1a fiscalizacion de los Hidrogy

iacion, asi como los

rburos: { )\
a

dy programa de las actividades ¢ inversiones hasta el inicio de ta
Produccién Comercial Regular de! Campo; ¥

im) — cualquier oire dato ¢ informacidn razonablemente sohicitado por
YPFB que sea relevante para la aprobacion del Plan de Desarrollo.

YPEB emitira su aprobacién o no al Plan de Desarrollo basado en la
combinacidn de factores tecnicos, econdmicos y de mercado que hagan rentable su
exploiacion en un plazo de treinta (39) Dias.

75 Desarrollo de Campo Ll Titular deberd comenzar las
Operaciones de Desarrollo de? Campo dentro de ciento ochenta (180) Dias a partir de la

fecha de aprobacidan dei Plan de Desarrollo por YPFB ¢ implementarlo de forma
inimerrumpida a partir de ese momento.

7.6 Modificacion al Plan de Desarrollo, F1 Titular podra presentar
para la aprobacidn de YPFB modificaciones al Plan de Desarrollo. El ‘Vitular no podra
implementar tales modificaciones hasta que cuente con la aprobacién previa y por
escrito de YPFB.

Ty Incumplimiento de Presentacién del Plan de Desarrollo Si
después de aprobada la Declaratoria de Comercialidad, ef ‘litular no presenta a YPFB
para su aprobacién el Plan de Desarrollo en el plazo establecido. ef presente Contraty se
dard por terminade con respects a la porcion del Area del Contrato en cuestion, de
acuerdo con lo establecido en fa Cldusula 23,1,

TB Descubrimienta Comercial que se Extienda Fuera del Area
del Contrato. Siun Descubrimicnta Comercial sc extiende a arcas fuera del Arca del
Contrato, se aplicara el Articulo 48 de la Ley de Hidrocarburas.

7.9 — Desarrollo de Areas de Explotacion. ('1 Titular desarrollara las

Areas de Explotacién de acuerdo con los Planes de Desarrollo. Programas de Trabajo y
Presupuestos aprobados por YP1'B de vonformidad con esta Clausula 7.

7.10 Programas de ‘Trabajo ¥ Presupuestos. -! primer Programa de
Trabajo y Presupuesto para el Afto en que se aprobé el Plan de Desarrollo se presentara
por el Titular a YPFB, para su aprohacion, dentro de las sesenta (60) Dias siguient
la fecha en que se le notificd ka aprobacion del Plan de Desarrollo, Los Programas de
Trabajo y Presupuestes para los Afios subsiguientes seran presentados por el Titular a
YPEB, para su aprobacion, antes del 30 de septiembre del Ato anterior. de acuerdo con
la Clausula 3 del Anexo D. Cualquier modificacién a dichas Programas de Trabajo ¥
Presupuestos que excedan el porcentaje establevido en el Procedimiento Financicro y
Contable. requerira también de la aprobacidin de YPPB, de acuerdo con lo establevido
encel Anexo D.

TAL Inversion Después del Punto _de_ Fiscalizacidn. £1 Titular
deberd incluir en ¢] Plan de Desarrollo las instalaciones necesarias para transportar los
Hidrocarburos Netos desde el Punto de Fiscalizacién hasta un sistema de Transporte-
Los Costos en que incurra el Titular con motive de tales inversiones seran considerados
Costos Recuperables.

7.12 Caudal de Produccién. A partir del Afio en que se prevea el
inicio de la Produceién Comercial Regular, el Titular incluira en sus Programas de
Trabajo un prondstico de preduceién por Pozo y por Campo. El caudal de produccién
propuesto por el Titular estaré sujeto a la aprobacion de YPFB, que ademas tendra Ja
facultad de modificarlo en el marco de las condiciones técnicas especiticas del Campo.
El Titular debera Ilevar a cabo las Operaciones de Explotacién acorde con los
yolumenes de produccién aprobados. incluyendo cualquier modificaciin a los mismos
que YPFB hubiese dispuesto

7.13  Modificaciones del Caudal _de Produccién, Cuando por
razones fécnicas y justificadas, durante un periodo de treinta (30) Dias, existan
variaciones de mas del diez por ciento (10%) respecto al caudal de produccion
aprohado. en un plazo de quince (15) Dias contados a partir de concluides los treinta
(30) Dias antericrmente establecidos, el Titular propondra las modificaciones
debidamente justificadas al caudal de produccién, las cuales estaran sujetas a la
aprobacion de YPFB.

7.14 Incumplimiento de _Comenzar Operaciones de Desarrollo.
Transeurridos treinta (30) Dias a partir de la fecha de aprobacién de un Programa de

Trabajo y Presupuesto por YPFB, sin que el Titular haya iniciado las Operaciones de
Desarroilo en el Campo correspondiente. YPFB podra dar por terminado este Contrato
con respecto a dicho Campo. de acuerdo a lo establecido en la Clausula 23.1 (¢).

7.15 Mercado Interno. En caso de desabastecimiento en e} mercado
interno de Hidrocarburas o de nece es adicionales del mismo, YPF'B destinara una
parte de la produccién comercial de Hidrocarburos al referido mercado. de conformidad
con la Ley de Hidrocarburos. YPFB y el Titular buscarin conjuntamente soluciones
téenicas yv comerciales para satisfacer esta demanda adicienal. En caso de que las
necesidades adicionales requieran el Desarrollo de un Campo cn el Area del Contrato,
YPFB y et Titular deberin acordar conjuntamente las condiciones técnicas y
comerciales que viabilicen el desarrollo del Campo. Esta comereializacion de parte de
YPFB se repartira de forma equitativa entre los distintos Campos en produccién y
huevos proyectos de desarrollo en la Republica.

7.16  Renune fratdndose de Areas en Explotacién, el Titular podra
renunciar a sus derechos con respecto a cualquier porcién del Area del Contrato
mediante notificacién por escrito a YPFB con ciento ochenta (180) Dias de
anticipacion, siempre y cuando el Titular haya cumplido con sus correspondientes
obligaciones hajo este Contrato hasta ese momento. }

CLAUSULA 8.
MEDICION DE LOS HIDROCARBUROS NETC

De conformidad con el Articulo 18 de la Ley de Hidrocarburos, para
efectos de payo de Regalias, Partivipaciones ¢ IDH. asi como para el calculo de la
Retribucién del Vitular, la medicién de los Hidrocarburos Netos se realizar conforme a
las Practicas Prudentes de la Industria y las reglas y procedimientos siguientes:

8.1 Volumen _y Calidad. El yolumen y la calidad de los
Hidrocarburos Netos deherin medirse y determinarse de forma continua cn los Puntos
de Fiscalizacion, de acuerdo con las normas establecidas en el reglamento
correspondiente. YPFB debera proceder a verificar los volimenes y la calidad de los
Hidrocarburos Netos recibidos en el Punto de Fiscalizacion para su posterior
certiticacién al Ministerio.

8.2 Equipos de Medicién. Los equipos de medicién deberan contar
con la aprobacién de YPFB, quien verificaré el cumplimiento de las normas
establecidas en el reglamento correspondiente,

8.3 Instalacién, Operacién, Mantenimienty y Calibracion del
Equipo de Medicién. La instalacion, operacion. mantenimiento y calibracion de los
equipos de medicién estaran a cargo del Titular, bajo la supervisién de YPFB. Et
‘Titular podra realizar las acciones anteriormenle mencionadas por si mismo oO a través
de terceros, manteniéndose siempre el Titular como responsable ante YPB

8.4 Certifieacion del Equipo de Medicion. La verificacion y
centificacion de que los equipos de medicidn estin aptos y miden los voliimenes y la
calidad de Hidrocarbures dentro de Jos parametros de exactitud establecidos por YPFB.
se realizara con una frecuencia de tres (3) Meses por una compaiiia independiente
aprobada por YPFB.

8.5 Registros, E:| Titular debera llevar registros completos y exactos
de todas las mediciones de los Hidrocarburos Netos, debiendo entrepar a YPFB copia
auténtica de dichos registros. Los representantes de YPFB y de las autoridades
competentes (endran acceso, en dias y horas habiles y previa notificacion al Titular, a
inspeccionar dichos registros y tendran derecho a inspeccionar y examinar los equipes
de medicion y graticas, asi como efectuar junto con ef Titular las pruebas de ealibracion
en los periodos acordados. con la finalidad de establecer los factores admisibles de
correcciOn por temperatura, presion, gravedad especitica y otros.

8.6 Mal Funcionamiento del Equipo de Medicién. Si como
resultado de cualquier examen o prueba, resulta que cualquiera de los componentes de
los equipos de medicién esta fuera de especificacin. descompuesto o ajustado
incorrectamente, ¢] Titular, a costa suya, debera repararlo inmediatamente y usegurarse
de que se encuentra en correcto estado de funcionamiento en un plazo no mayor a

-|7-
setenta y dos (72) horas lucgo de haberse detectado el desperfecto o de reetbir ta
nolificacién de este hecho por parte de YPFB.

8.7  Reemplazo del Equipo de Me: n. Siel Titular decide por
causas debidamente justificadas reemplazar cualquier instrumento 0 aparato de
medicidn. Jo notificara a YPFB con dos (2) Dias Habiles de anticipacién para que sus
representantes estén presentes cuando la operacidn se |leve a cabo.

8.8 Incumplimiento de la Obligacién de Reemplazo del Equipo de
Medicion. Si cl Vitular incumpliera con la reparacion o el reemplazo de los
componentes del equipo de medicion en los plazos sefalados en esta Clausula 8. estara
sujeto a las sunciones y disposiciones sefialadas en el reglamento correspondiente.

8.9 — Situacién_de Emergencia. No se permitira que el flujo de
Hidrocarburos se efectue sin el debido control regulado por la Ley de Hidrovarburos ¥
este Contrato. En caso de situacidn de emergencia, con la intencion de evitar la
imterrupeion de la produccion, YPV'B ¥ el Titular de mutuo acuerdo pedran utilizar las
instalaciones de medicién del sistema de transporte mientras dure esta situacion,

CLAUSULA 9
NORMAS TECNICAS ¥ DE SEGURIDAD, QUEMA Y
VENTEO DR GAS NATURAL ¥Y MEDIO AMBIENTE

91 de" Adecuadas, &) Titular debera ¢jecutar las
Operaciones Petroleras utilizando técnicas y procedimientos aceptados por las Practicas
Prudentes de ia Industria, a fin de establecer niveles de produccién acordes con
practicas eficientes y racionales para la extraccion de Hidrocarburos y para la
conservacién de yacimientos y en conformidad con lo establecido en las Leyes
Aplicables.

9.2 uema y Venteo de Gas Natural, |.a quema y venteo de
cualquier volumen de Gas Natural que no pueda ser comercializado o inyectado en el
yacimiento de acuerdo con las Practicas Prudentes de la Industria, debera Ievarse a
cabo conforme a las Leyes Aplicables.

93° Obligaciones Ambientales. El Titular cumplira con todas las
obligaciones ambientales y [as disposiciones contenidas en las Leyes Aplicables,
conforme a las Practicas Prudentes de la Industria.

94 Comité de Monitoreo Socio-Ambiental, El Jitular debera.
dentro de Jos sesenta (60) Dias siguientes a la Fecha Efectiva, nombrar a un
representante que forme parte del Comité de Monitoreo Socio-Ambiental con e]
objetivo de cumplir las previsiones contenidas en al Articulo 131 de la Ley de

Hidrocarburos.
|

=[R
95  Situacién de Emergencia. De presentarse ana situacion de
emergencia 0 contingencia extraordinaria que requiera de acciones inmediatas, eb
Titular tomara las acciones que considere apropiadas conforme a las Practicas Prudentes
de la Industria para resguardar la seguridad de Jas personas y las instalaciones, alin
cuando dichas acciones no estén contempladas en el Programa de Trabajo. En estos
casos, el Titular deberd informar a la brevedad posible a YPFB. la naturaleza de {a
emergencia o contingencia y las acciones tomadas y deberd tamar cualquier otra accion
o medida que razonablemente le solicite YPFB.

CLAUSULA 10.
PROPIEDAD Y USO DE MATERIALES E INS

LACIONE

10.1 Materiales e Instalaciones. La propiedad de todos los
Materiales e instalaciones adquiridos por el Titular a partir de la fecha Efectiva para ser
utilizados en las Operaciones Petroleras y que hayan sido considerados como Costos
Recuperables, pa

ara a YPFB, sin cargo ni gravamen alguno, cn la fecha que ocurra
primero entre (i) Ja fecha en que hayan sido completamente amortizados de acuerdo a lo
establecido en el Anexo D o (ii) la fecha de terminacion del presente Contrato por
cualquier causa independientemente de! grado de amortizacion de los Materiales ¢
instalaciones, Mientras que el Titular sea propietario de los Materiales e instalaciones
utilizados en las Operaciones Petroleras, no podra enajenarlos, gravarlos 0 retirarlos sin
el consentimiento previo de YPFB, y no podré usarlos para un objeto distinto al de este
Contrato. Durante la vigencia de este Contrato, en aquellos casos en que la propiedad
de dichos Materiales e instalaciones se transfiera a YPFB con anterioridad a su
terminacion, el Titular tended el derecho de uso para el cumplimiento del objeto previsto
en el presente Contrato, sin cargo alguno, de todos los Materiales e instalaciones cuya
propiedad hubiera sido transterida a YPFB conforme a este Contrato.

10.2) Mantenimiento. EL] Titular mantendra todos los Materiales e
instalaciones utilizados en las Operaciones Petroleras en buen estado de funcionamicnto
y al finalizar este Contrato, por cualquier causa, el Titular dejara dichos Materiales ¢
instalaciones en condiciones de funcionamiento,

CLAUSULA II. :
DISPONIBILIDAD DE LA PRODUCCION

11.1 Hidrocarburos de Insumo. Fl Vitular podra utilizar
Hidrocarburos Producidos para las Operaciones Petroleras. ya sea como combustible o
para quema 0 venteo autorizado, libre de costos y cargos hasta los niveles autorizados
por el Ministerio. En caso de que el volumen de Jos Hhdrocarburos de Insumo exceda el
nivel autorizado por el Ministerio, el valor de dicho yolumen excedente sera descontado
de la Retribucién del Titular, con base en el calcule realizado para el pago de Repalias.
Todos los Hidrocarburos de insume seran fisealizados y certificados por YPFB de
conformidad con el Articulo 18 de la Ley de Hidrocarburos y los reglamentos
correspondienies, ¥ con apego a las djsposiciones pertinentes sobre conservacién de
yacimientos de Hidrocarburos,

Netos. Los Hidrocarburos Netos seran medidos
y anali zados en los Puntos de On para ser entregados a YPI'B de acuerdo a lo
establecide en la Ley de Hidrocarburos y en este Contrato,

CLAUSULA 12.
iS, REGALIAS, PARTICIPACIO

12.1 Reembolsos por Patentes. Los reembolsos a YPFB por pago de
patentes aplicables al Arca del Contrato. seran efectuadas por el Titular en los montos
correspondientes y sizuiendo los procedimientos sefialadas en los Articulos 47 al 51 de
la Ley de Hidrocarburos y sus reglamentos.

MPUESTOS ¥ BONOS

PAI

T

12.2 Page de Regalias, Participaciones ¢e IDH. El payo de Regalias,
Participaciones e IDH que corresponde al presente Contrato sera realizado por YPFB.
YPFB prov al Titular mensualmente certificados que cvidencien ¢} pago de las
Regalias, Partivipaciones e IDH que correspondan a este Contrato. YPPB garantiza al
Titular que permanecera indenme de cualyuicr reclame o responsabilidad frente a las
autoridades competentes en relacién con dichos pagos y se obliga a asumir las
responsabilidades fiscales que pudieran surgir por fa falta de pago de las Regalias.
Participaciones e IDI derivadas de este Contrato.

12.3 Obligaciones Tributarias. YPFB. el Titular y las Empresas
Participantes e¢starin sujetos en todos sus alcances. en lo que les corresponda, a lo
establecido en las Leyes Aplicables. incluyendo a lo establecido en el Codigo Tributaria
Boliviano I.ey N° 2492, Texto Ordenado de la Ley N° 843 y sus reglamentos.

12.4. Bono. No se realizara el pavo de ninguna suma por concepto del
Bono al gue se hace referencia en el articulo 67 de la Ley de Hidroearburos, en
consideracién a los antecedentes descritos en la Clausuia 2 de este Contrato

CLAUSULA 13.
RETRIBUCION DEL TITULAR

13.1 Pago de Regalias, Participaciones ¢ Impuestos, LI valor de los
Hidrocarburos Netos recibidos por YPFB en el Punto de Fiscalizacion en cualquier Mes
Natural sera aplicado por YPFB primeramente al pago de la Regalia Departamental. la
Regalia Nacional Compensatoria, la Participacion del Tesoro General de la Nacién
(TGN) y el Impuesto Directo a los Hidrocarbures (IDH).

13.2) Retribucion del Titular. La Retribucién del Vitular por parte de
YPEB. una vez iniciada la produccién comercial de uno o varios Campos en el Area de
Contrato, constituira cl unico pago, compuesto por:

(a) Costus Recuperables. Del Valor Remanentc, YPFB pagara al
Vitular los Castos Recuperables de acuerdo con lo establecido en el Anexo F. Los

i,

/

=20-
Costos Recuperables seran aprobados por YPFB y auditados segin el Procedimiento
Financiero y Contable establecido en el presente Contrato y el Anexo Dy y

(b) Utilidad. Una vez descontados los Costos Recuperables del
Titular, segtin se establece en fa Cldusula 13.2(a), YPFB pagara al Titular las utilidades
que corresponda segiin fo establecido en el Anexo P del presente Contrato.

13.3 Participacién de YPFB. Todos los demas ingresos derivados de
los Hidrocarburos Netos. después de realizar los pagos correspandientes a los servicios
de transporte y compresion adcudados a Jas empresas prestadoras de dichos servicios ¥
efectuar los pagos @ que se refieren las Clausulas 13.1 y 13.2, le perteneceran a YPFB.
en cl entendido de que YPFB asumira las ebligaciones del litular conforme a los
contratos de transporte ¥ compresion con efectos a partir de la Fecha Electiva.

13.4 Base del Calculo, |.a Retribucion de) Titular se caleulara en
del volumen de Jos Hidrocarburos Netos entregados en el Punto de
lizacian y¥ el precio de venta establecido en los contratos de comercializacién
referidos en la Clausula 7,2 descontados los vostos de transporte y compresién cuando
tueran aplicables, desde el punto de entrega establecido en los respectives contratos.

13.5 Costos_Recuperables_Acumulados. Cuando en cualquier
periodo e| monte destinado al pago de Costos Recuperables contorme a la Clausula
2(a) no sea suficiente para cubrir todos los Costos Recuperables acumulados. la
diferencia sera considerada como saido inicial para los Costos Recuperables en el
siguiente periodo. en el entendido de que (i) los Costos Recuperables no cubiertos no
devengardn intereses. y Gi) si al concluir la yigencia de este Contrata el Titular no ha
cubierto todos los Costos Recuperables acumulados, ef Titular asumira la pérdida
economica correspondiente sin que ésta pueda ser repercutida de forma alguna a YPFB.

13.6 Contraprestacion Unica. Queda expresamente convenido que
Ja Retribucion del Titular constituira el unico pago a ser efectuado por YPFB por las
Operaciones Petroleras realizadas por el Titular bajo este Contrato, y de que YPFB no.
garantiza en forma alyuna la rentabilidad de este Contrato al Titular ni que el Titular
recuperara las inversiones en que incurra.

CLAUSULA 14.
MECANISMO DE PAGO

14.1 Separacién de Cuentas. En jos contratos de comercializacion
gue YPFB suseriba 0 que haya suscrito. acordara con el o los compradores de los
tHidrocarburos Netos una clausula por la que se establezca que la Retribucién de} Vitular
durante {a vigencia de este Contrato sera pagada directamente al Titular en una cuenta
bancaria que éste designe, en apego a la instruccidn por Mes vencido realizada
conforme a las Clausulas 14.2 y 14.3. i

14.2. Administracién, —) Titular sometera a la aprobacién de YPV'B
los calculos relativos a los distintos rubros que deberin ser cancelados (Regalias,
Participaciones ¢ IDH; costes de transporte y compresion, participacion de YPFB:
Retribucion del Titular). YPFB y el Titular comunicarin conjuntamente al comprador el
monte a ser depositado en la cuenta designada por el Titular.

14.3 Diferendo de page. En caso de un diferendo entre YPFB y el
Titular relative al caleulo de la Retribucién de! Titular, las Partes. instruiran al
comprador de los Hidrocarburos Netos de la siguiente manera.

fa) Siel diferendo versa sobre los Castos Recuperables. cl calculo de
la Retribucion del Titular se realizara excluyendo los costos impugnados por YPFB: y

{b) Si el diferendo versa sobre el cdlculo del Factor B a los efectos
del pago de fa utilidad, e! caleulo de Ja utilidad se realizara tomando como base el
Factor B calculado por YPFB.

En el evento de desacuerdo entre YPFB y e/ Titular relativo al pago de la Retribucién
del Titular, las Partes se reuniran con el objetivo de resolver el diferendo con
anterioridad a la finalizacién del Mes en curso. En caso de que las Partes Heguen a un
acuerdo en relacion con tal diferendo, YPPB y el Titular realizaran Ja conciliacion
necesaria en la insuccidn correspondiente al Mes inmediato posterior a dicho acuerdo.
En easo de no tlegar a un acuerdo, las Partes podran someter la contraversia a los
mecanismos de resolucion previstos en la Clausula 22,3 siendo para este caso, el
dictamen pericial vinculante para las Partes. Fin caso de que s¢ de por terminado este
Contrato conforme a Jo dispuesto en el mismo, YPFB mandara a los compradores de los
Hidrocarburos Netos las instrucciones de pago que considere apropiadas

14.4 Procedimiento de Pago. YPFB y el Titular acordardn un
procedimiento que regule los mecanismos operatives para la aplicacién de lo dispuesto
en esta Clausula 14.

14.5  Moneda de Pago, |.a Retribucion de) Titular a efvetos del
presente Contrato sera pagado por YPFB en Dalares.

14.6 Faeturas, Con antericridad al pago de cualquier porcién de la
Retribucion del Vitular que hubiese sido devengadi. Jas Empresas Participantes deberan
entregar a YPFB las facturas correspondientes que cumplan con los requisitos fiscales
de acuerdo con las Leyes Aplicables, incluyendo el [mpuesto al Valor Agregado.

CLAUSULA 15.
OBLIGACIONES DE_LAS

ARTES

{S.1 Obligaciones del Titular, Ademas de sus otras obligaciones
estipuladas en este Contrato, ef Titular debera:

29.
{a} Conducir las Operaciones Petroleras de forma centinua y
conforme a‘las Leyes Aplicables, las Practicas Prudentes de la Industria, los Planes de
Desarrollo, Programas de Trabajo y Presupuestos aprobados por YPFB, y los demas
términos y condiciones del presente Centrato:

{b) Entregar los voliimenes necesarios para atender la demanda del
mercado interno de acuerdo con los requcrimientos de las Leyes Aplicables,

(c) Emplear personal calificado asi como suministrar todos los
recursos necesarios, para la ejecucién de las Operaciones Petroleras y obtener
oportunamente todos los Materiales requeridos para la ejecueién de las mismas,
debiendo asegurarse que estén de acuerdo con las normas y Practicas Prudentes de la
Industria;

(d) — Responsabilizarse de los Hidrocarburos Producides hasta su
recepeién por parte de YPFB en los Puntas de Fisealizacion,

(e) Presentar un programa de inversiones para Ja renoyacion y
modernizavién tecnologica de las plantas y demas instalaciones que actualmente operan
en cl Area del Contrato de acuerdo con las Practicas Prudentes de la Industria. Este
programa de inversiones debera ser presentado a los sesenta (60) Dias posteriores a la
Fecha Efectiva del presente Contrato. para su aprobacién por YPFL:

(ft) Abrir y mantener Jas cuentas corrientes bancarias en un bance en
la Replica, que serin utilizadas entre otros fines, para cubrir sus operaciones
denominadas en Belivianos:

Cs) Suministrar a YPFB toda Ia informacian, datos ¢ interpretaciones
relacionados con las Operaciones Petroferas. tales como dates cientificos y teenicos
obtenidos en razén de sus trabajos. pertiles eléetricos. sénicos, radiactivos y otros,
cintas y lineas sismicas. muestras de Pozos, nucleos, testigos de formacién, mapas.
informes topograticos. geologicos, geofisicus, geoquimices y de perforacién, asi como
cualguier otra informacién similar e informes de cvaluacion geologica, geofisica y de
Campos. junto con los planos y documentos correspondientes:

{h) Mantener en la Republica registros completos de todas las
operaciones téenicas realizadas conforme a este Contrato:

(i) Suministrar a YPFB toda la informacién sobre la existencia de
riquezas mineras, hidraulicas y de otro tipo que se descubran como resultado de las

Operaciones Petroleras; y abstenerse de explotar recursos naturales distintos de los

Hidrocarbures que se descubran en el Area del Contrato:

(i) Mantener una sucursal © subsidiaria en la Republica y a un

representante legal, ambos con domicilio legal en la Republica, de acuerdo con las
Leyes Aplicables;
(k) — Abstenerse de perforar desde el Arca del Contrato ningun Pozo
que pueda atravesar la proyecein vertical de sus limites, sin el consentimiento expreso

de YPFB:

(hy Ofrecer las mas amplias facilidades para que los representantes
de YPFB, del Ministerio. autoridades tributarias y ambientales realicen inspecciones de
las Operaciones Petroleras y en todas las instalaciones, oficinas, registros y libros
contables e informacién relacionada con las Operaciones Petroleras. Los representantes
de YPFB y demas autoridades y funcionaries estatales deberan cumplir las normas
ambientales y de seguridad aplicables en cl sitio de operaciones;

im)  Asegurar que los Hidroearburos descubicrtos en el Area del
Contrato no se derramen o desperdicien en cualquier otra forma. y evitar el dafo a los
estratos que contengan [idrocarburos y a los que contengan depdsitos de agua:

(n) Cumplir con todas las obligaciones establecidas en el Titulo VII
de Ja Ley de Hidrocarburos referido a los derechos de los pucblos campesinos,
indigenas y originarios;

{o) Obtener todas las autorizaciones ambientales y de las instancias
correspondicntes que se requieran para realizar las Operaciones Petroleras y. al concluir
cada trabajo, realizar la restauracién del area afectada de conformidad con su
correspondiente Declaratoria de Impacto Ambiental (DIA) 0 Declaratoria de
Adecuacion Ambiental (DAA}, todo ello en cumplimiento de Jo establecido en el Titulo
VHI Capitulos | y TH de la Ley de Hidrocarburos. del reglamento respective y de
cualesquicra otras Leyes Aplicables;

(p) Mantener informados permanentemente a ta Unidad de
Seguimiento y Control y a YPFB del desarrollo de todas las actividades efectuadas
durante la vigencia de este Contrato, mediante informes diarios, semanales y mensuales
sobre el progreso de las Operaciones Petroleras, informes globales al término de cada
operacién especitica. asi como todos los informes requeridos y establecidos cn el

presente Contrato y sus Anexos:

(q) — Reeibir estudiantes o egresados de educacion técnica o superior
relacionados con la industria petrolera, sin asumir responsabilidades por sus nesgos,
para que realicen practicas y estudios en los Campos del Arca del Contrato y en las
oficinas del Titular en la Republica. El mimero, tiempo y fechas seran acordados entre
YPFB y el Titular. El Titular adicionalmente entregara una ayuda econdmica mensual,
por cstudiante, que no sera considerada como Costo Recuperable. Se entenderd que no
existe relacidn jaboral de dependencia alguna entre quienes realicen tales practicas y
estudios, ni con el Titular ni con YPFB. Fl Titular suscribira los respectives contratos
de aprendizaje contorme a la legislacién pertinente:

{r) Fxigir a sus Subcontratistas que en las Operaciones Petroleras
adopten las medidas para proteger la vida. e! derecho de propicdad, sembradios.
\

“942
cosechas, pesea. flora y fauna silvestre y otros derechos vinculados a la proteccion
social y del medio ambiente, contorme a lus Leves Aplicables:

{s) Dar preferencia a la contratacién de los bienes producidos en la
Republica y servicios prestados por empresas nacionales, siempre y cuando dichos
bienes y servicios se ofrezean en condiciones similares de calidad. precio y
disponibilidad. en el momento, lugar y en las cantidades requeridas:

de acuerdo a las Leyes Aplicables, por
tas o sus empleados.

ay Responsabii
cualquier perdida o dao causados a tereeros por sus Subcontrat
por accién u omisién y debera indemnizar al Estado o a sus dependencias ¥ a terceres,
segdn cortesponda, por las responsabilidades emergentes de dichos actos u omisiones,
liberando a YPFB de toda responsabilidad. Estos costos no seran considerados Costos
Recuperables:

(u) Cumplir con las Leyes Aplicables co materia de derechos de
propiedad industrial e intelectual de terceros, liberando a YPFB y al Estado y a sus
dependencias de cualquier reclamo que pueda resultar por el uso indebido © no
autorizade de dichos derechos;

{v) Comunicar inmediatumente a YPFB cualesquicra procedimientos
arbitrales, judiciales o administratives en que sea parte o estuviere de algun modo
involucrado, en relacion con el presente Contrato: y

tw) Asumir frente a YPFB la responsabilidad por cualesquiera
pérdidas. perjuicios, dafos. accién, juicio o procedimicnto oeasionades por actos
ilicitos, negligencia, culpa grave o dolo de sus empleados o Subcontratistas. y eximira a
YPFB de toda reclamacion y responsabilidad que de ello emane. Los costos incurridos
por cl Titular en cualquiera de las cuestiones antes mencienadas no se consideraran
Costos Recuperables. Queda entendido que el Titular sera solamente responsable por
dafios directos excluyéndose toda responsabilidad por las consecucncias medialas o
remotas de su accion u omisién.

{x) Tomar las medidas pertinentes en las situaciones de emergencia y
de Caso Portuito o Fuerza Mayor.

14.2. Obligaciones de YPFR. Adcmas de sus otras obligaciones
estipuladas en este Contato, YPFB tendra las siguientes obligaciones:

(a) Suministrar Ja informacion y datos que YP!'B tenga disponible y
que el Titular no tenga en su posesién y en relacion al Area del Contraty, debiendo el
litular pagar cl costo que acuerden las Partes si Ja informacion es suministrada por
YPFB, o las tarifas aprobadas para la provisién de informacién administrada por el
Centro Nacional de Informacion Hidrecarburifera (CNIH) cuando sea esta Ultima quien

la suministre; fi

if
(by) Cooperar con el Titular, a requerimiento de éste, en Jas gestiones
administrativas que tenga que electuar ante las autoridades de la Repliblica, no siendo
responsable de los resultados obtenidos ante ¢stas aatoridades. Fn tal caso. el Tirular
asumira todos los gastos en que incurra YPIB, los cuales seran considcrados como
Costes Recuperables,

{e) Asumir frente al Titular la responsabilidad por cualesquicra
pérdidas. perjuicios, dafios. aceién, juicio o procedimiento ocasionados por actos
iicitos, nevligeneia, culpa grave o dolo de sus empleados 0 Subcontratistas. y eximira al
Vitular de toda reclamacién y responsabilidad que de ello emane, Queda entendido que
YPFB sera solamente responsable por dahos directos  excluyéndose — todit
responsabilidad por las consccuencias mediatas 0 remotas de su accion u omision.

id) Cooperar con el ‘Titular para obtener en ef marco de las Leyes
Aplicables, los derechos de paso, uso o servidumbre requeridos para las Operaciones
Petroleras, Un tal caso. el Titular asumira todos los gastos en que incurra YPFB. los
cuales seran considerados como Costos Recuperables: ¥

(e) Supervisar todas las Operaciones Petroleras realizadas por cl
Vitular bajo el presente Contrato.

CLAUSULA 16.
UBCONTRATISTAS Y PERSONAL

16.1 Subcontratistas.

{a) El Titular tiene el derecho de utilizar Subcontratistas para la
provision de equipos y servicios especializadoas de conformidad con lo establecido en
esta Clausula 16. El Vitular y sus Subcontratistas seran empresas autoriomas, por lo que
su personal es contratado por su exclusiva cuenta y riesgo, siendo los tinicos
responsables por el cumplimiento de las oblipgaciones Jaborales  patronales que
provengan o emanen de la Ley General del Trabajo, del Codigo de Seguridad Social, de
Ja Ley de Pensiones, de Jos contratos individuales 0 colectives que hayan celebrado con
su personal, no existiendo relacién laboral entre YPFB. e] Titular, los Subcontratistas
del Titular y su personal. Asi como con lo establecido ene] Codigo Tributario
Boliviano Ley N° 2492. el Texto Ordenado de la Ley N" 843 y sus respectivos
reglamentos.

{b) Cuando en la contratacién de servicios petroleros, ef Titular
contrate a alguna de las Empresas Participantes o sus Afiliadas, debcra solicitar
autorizacién previa a YPFB,

({c) El Titular no podra traccionar de forma innecesaria los procesos
de licitacién con el objetivo de evitar los umbrales establecidos en la Clausula 16.2.

26:
16.2 Proceso de Licitacion Internacional para Subcontratos. Fl
Titular debera realizar los siguientes procedimientos licitatorios en funcion de los
distintos montos previstos para cada contrato a ser concluide para las Operaciones
Petroleras (los montys estan expresados en Dolares):

'Procedimiento A | Procedimiento B | Procedimiento C

|

Inferior
350,100.00 4.000,000,00 4.000.000,00

a] entre 350,000.00 y | superior a]

i L = J

tA)

Procedimiento A:

FI} Titular podra suseribir cl contrato con el Subcontratista que considere
meyer calificado sin obligacién de realizar una licitacién.

(3)

Cc)

Procedimiento B:

El Vitalar debera:

(4)

adjudicar e] contrato mediante proceso de licitacion;

intormar 4 YPFB el nombre de fas compafias que habra
de invitar a la licitacion:

agregar a la lista de compafias a invilar aquellas que sean
sugeridas por YPFB y reurar aquellas cuya participacién
YPFB desaconseje de forma justificada en un plazo de
catorce (14) Dias de recepcidn de la informacion:

informar a YPFB de la compafia seleccionada y enviarle
una copia de la versién final del contrato.

Procedimiento C

El Titular debera:

adjudicar el contrato mediante proceso de licitacion:

informar a YPFB el nombre de las compafiias que habra
de invitar a la heitacian;

agregar a la lista de compaitias a invitar aquellas que sean
sugeridas por YPFB y retirar aquellas cuya participacién
YPFB desaconseje de forma justificada en un plazo de

-2F-
catoree (14) Dias de recepciin de la informacion;

(4) someter a la aprobacién de YPFB la eleccién de Ja
compafiia seleecionada, en el entendido de que YPFB con
causa justificada podraé detener el proceso licitatorio yfo
instruir el inicio de un nuevo proceso licitatorio:

(3) YPKB debera hacerle saber al Titular su aprobacion o
rechazo del resultado de! proceso licitatorio en un plazo
de diez (10) Dias Habiles, en el entendido de gue (i) si
YPFB no notifica al Titular su aprobacién dentro de dicho
plazo, se entenderd aprobado y (ii) YPFB no podra negar
su aprobacién de forma injustificada:

(6) enviar a YPFB una copia de la versién final del contrato,
a

{7) en caso de que un nuevo proceso licitatorio fuera
ordenado por YPEB, los plazos del Programa de Trabajo
se adecuaran en consecuencia.

16.3. Personal, En la centratacion de su propio personal. el Titular
deberd dar preferencia a pe s nacionales calificadas y con experiencia en la funcién
requcrida, en el entendido de que. de conformidad con e! Articula 15 de la Ley de
Hidrocarburos. en ningun momento ¢l personal extranjero del ‘Titular podra exceder el
quince por ciento (15%) de la nomina de empleados del ‘Titular. El fitular debera
contar con personal nacional en todos Jos niveles jerarquicos. medios, téenicos,
administrativos y¥ luborales.

16.4 Capacitacién de Personal. YPFB detinira, en coordinacion con
el Titular, durante Ja vigencia del presente Contrato, programas anuales de capacitacion:

(a) Para el personal boliviano del Titular a fin de que pueda sustituir
progresivamente al personal extranjero en el ejercicio de puestos especializados vio de
alto nivel: y

(b) Para el personal de YPFB, que ésle designare.

Los costos en los que incurra el Titular por estos conceptos se consideraran Costos
Recuperables.

16.5  Legislacion Laboral. El Titular y sus Subcontratistas estan
obligados a cumplir todas las disposiciones laborales y de seguridad social de la
Republica. //
CLAUSULA 17.

17.1 Disposicion General. Las obligaciones, responsabilidades
nesgos del Titular conforme al presente Contrato son independientes de la contratacién
de Jos seguros a que se hace referencia en esta Cliusula 17 y, en consecuencia, el
aleance de las obligaciones y responsabilidades derivadas de la asuneion de tales riesgos
no podran reducirse en perjuicio de YPFB o de terceros en (a medida de 1a contratacion
de los mencionados seguros 0 por la falta de la contratacién o cobertura suficiente de

ellos.

17.2. Cobertura_de Seguro. Con cl objeto de cabrir los riesgos
inherentes a la realizacion de las Operaciones Petroleras. el Titular debera obtener y
mantener en pleno vigor y efecto las polizas de seguros requeridas conforme a fas
Practicas Prudentes de la Industria y las Leyes Aplicables. Estos seguros deberan
cubrit, entre otros riespos:

* La pérdida o dafio a los bienes, materiales, equipos ¢ instalaciones utilizados
por el Titular en las Operaciones Petrolera

* Los dafios personales, dafios a terceros y nesgos de contaminacion asociados
con las Operaciones Petroleras,

e El control y’o descontrol de los pozos de gas y'o petréleo emergente de las
Operaciones Petroleras;

e Vida en Grupo y Accidentes Personales para funcionarios dependientes
directs © indirectos del Titular asi como para los visitantes a los campos ¢
instalaciones de las Operaciones Petroleras objeto del presente Contrato.

Los costos de estos seguros seran considerados Costos Recuperables, Ln caso de que el
Titular (1) no cuente con las voberturas de seguro a que se refiere esta Clausula, 0 Git) ne
renueve. no Jas mantenga en vigor o actle negligentemente en la efectiyizacion de una
cobertura, ef Vitular asumira todos los costes de reposicién, reparacién e indemnize
y estos Costos no seran considerados Costos Recuperables.

17.3 Renuncia_a_la__Subrogacion. En todas las pélizas
proporcionadas por el Titular para la ejecucién del presente Contrato, se incluira una
renuncia a la subrogacién de los aseguradores contra YPFB y todos sus cesionanos.
Afiliadas, mandatartos, funcionarios, directores, empleados, asesores, aseguradores 0
emisores de polizas. asi como una renuncia a cualquier derecho de los asepuradores a
una compensacién 0 contra-reclamacion. ya Sea mediante un endose o de cualquier otra
manera, en relacién con cualquier tipo de responsabilidad ve , cualquiera de aquellas
Personas aseguradas en cualquiera de Jas polizas.

29.
17.4 Papo del Deducible. Fl Titular asumira el pago de cualquice y
tedo deducible aplicable bajo las polizas de seguros. Fl pago de deducibles se
consideraran Costos Recuperables,

17.5 Aseguradoras, Cada poliza de seguro debera ser contratada bajo
terminos. condiciones y con aseguradoras legalmente establecidas en la Reptiblica. con
una calificacidn crediticia de cuando menos Al de Pitch (o equivalente). emitida por
una agencia calificadora independiente de prestigio internacional.

17.6 Notificaciones. En relacion a cualquier poliza a que se refiere
esta Clausula 17, el Titular debera notficar de inmediato a YPFB la ocurrencia de
cualquiera de los siguientes hechos: {i) cualquier pérdida gue este cubjerta por una
poliza: (ii) cualquier disputa con una aseguradora: (ii) la falta de pago de cualquier
prima; (iy) la falta de mantenimiento en pleno viger y efecto, por cualquier razon, de
cualquier polizaz y (v) cualquier cambio de cobertura,

17.7 Certificaciones. Dentro de los treinta (30) Dias contados a partir
del momento de contratacién de las poliz queridas conforme a esta Clausula 17,
en cada aniversurio subsiguiente a tal fecha, el litular debera entregar a YPFB un
certificado emitido por sus aseguradores en el cual éstos confirmen lo siguiente: (i) of
nombre de la compaiiia ascyuradora que emitid Ja poliza, (ii) ¢] aleance (incluyendo
confirmacion de la renuncia al derecho de subrogacién a que se hace referencia en la
Cldusula 17.3), cobertura, deducibles, exclusiones, limite y Dia de vencimiento de la
poliza: (tii) que la poliza esta en pleno vigor y efecto a la fecha de certifieacion: (iv) que
el Titular ha efectuado todos los pagos de primas correspondientes: y (v} que YPFB.
sus representantes habilitados y empleados, han sido nombrados coma asepurados
adicionales en tal poliza,

7.8 Du Salvo por estipulacion en contraric.
lodas las polizas requeridas por esta Clausula 17 deberan ser validas cuando menos por
un afio. En caso de que el Titular no obtenga o no renueve cualquier paliza a tempo.
YPFB tendra la opcion de (i) renovar por cuenta del Titular tales polizas: o (ii) rescindir
el presente Contrato por haberse constituido el incumplimiento del Titular conforme a la
Clausula 23. 1e).

17.9 Moneda de Pago. Las indemnizaciones a cobrar por las polizas
Tequeridas conforme a esta Clausula 17 deberdn ser denominados y pagaderos en
Dotlares,

17.10 Seguros de Jos Subcontratistas, 1 Titular exizira como
condicién de contratacién a todes sus Subcontraustas, que en toda momento durante el

periodo en que participen en la realizacion de las Operaciones Petroleras, suministren y
mantengzan en pleno vigor y efecto pélizas de seguros similares a las establecidas cn
esta Clausula 37, yybien, de que sus Subcontratistas estén cubiertos por los seguros del
‘Vitular, / /

é

-30-
17.11 Cumplimiento con las Leyes Aplicables. Ln la contratacién de
las polizas de seguros, el Titular cumplira con la legislacién vigente sobre esta materia
en Ja Republica.

17.12 Destino de los Beneficios. El Titular y los Subcontratistas
destinaran inmediatamente cualquier pago que reciban conforme a las pélizas de
seguros a reparar o reemplazar cualquiera de los activos o instalaciones daiados o
destruidos.

17.13 Costos en Exceso. En el evento de que el Titular invierta un
costo mayor al costo recibido por las compaitias aseguradoras por concepto de dafios o
pérdidas a los productos, Materiales © instalaciones relacionadas con jas Operaciones
Petroleras, e] costo pagady en exceso per el Titular sera considerado Cesto
Recuperable, siempre que no haya mediado dolo, culpa grave © negligencia conforme a
las Practicas Prudentes de la Industria, por parte de! Titular.

17.14 Falta de Pago o de Cobertura. bn caso de que una compaiia
aseguradora retenga 0 rehuse el pago de una reclamacion por dolo. culpa o negligencia
del Titular, Jas Empresas Participantes, los Subcontratistas o cualquier Afiliada, el
Vitular asumira las costos de reparacion, reposivién y/o indemnizacion. ¥ esos costos no
se consideraran Costos Recuperables,

CLAUSULA 18.

18.1 Garantia de Cumplimiento, En cumplimiento del Articulo 67
inciso d) de la Ley de Hidrocarburos, dentro de los veinte (20) Dias siguientes a la
aprobacion por parte del Poder Legislative de este Contrato, cada una de las Empresas
Participantes entregara a YPFB la Garantia de Cumplimiento debidamente legalizada
por las instancias correspondientes.

18.2 Garantia Bancaria, Es obligacion del Titular presentar una
Garantia Bancaria respecto a la cjecucion de las UTE antes del inicio de cada una de las
kases correspondiente, por el monto que resulte de multiplicar las UTE
correspondientes a esa Pase por ¢] valor unitario vigente a tiempo de la presentacién de
las respectivas Garantias Bancarias. En el caleulo se tomaran en cuenta los créditos de
UTE de las Fases anteriores que pudiera tener el Titular. Las Garantias Bancarias
podran tener plazos de vencimiento anuales, en el entendide de que YPFB tendra
derecho de hacer efectivas las Garantias Bancarias si éstas na son renovadas antes de su
vencimiento. 3

Ly
CLAUSULA 19.
CONTABILIDAD ¥ AUDITORIA

19.1 Costos_en Relacion con Operaciones Petroleras. Toda

operacién contable realizada de acuerdo a las estipulaciones de este Contrato en
relacién con sus operaciones. cualquicra sea la moneda empleada y lugar de pago, sera
debidamente consignada en el registro contable del Titular en fa Republica en base a lo
deyengado. ‘Todas y cada una de estas operaciones contables serdin la base para cl
calculo de los Costos del Titular en relacién con sus operaciones. Una vez que dichos
Costos hayan sido (i) previstos en un Presupuesto aprobado por YPFB, (ii) incurridos y¥
reportados por el Vitular en apego al Procedimiento Financiero y Contable. y (iii)
aprobados por YPFB en apego al Procedimiento Financiero y Contable, constituiran
Costos Recuperables,

19.2 Revision de Costos. YPFB podra aprobar como Costo
Recuperable en cada periodo, los Costos que en principio considere aceptables, sin
perjuicio de su derecho a revisarlos posteriormente, si considerara que dicha aprobacion
preliminar no debid proceder por no cumplir con jos requerimientos previstos en este
Contrato © las Leyes Aplicables. Para esta revisin. YPFB tendra un plazo de
veinticuatro (24) Meses después del cierre del correspondiente Afio calendaria.

19.3 Auditoria de Costos Recuperables. YPFB. dentro del plazo
definido en la Clausula 19.2, podrd realizar auditorias trimestrales de los Costos

Recuperables contorme a la Clausula 8 del Procedimiento Financiero y Contable.

19.4 Obligacion de Mantener Registros. Titular debera mantener

permanentemente en sus oficinas en la Republica los libros de contabilidad, sus
soportes y evidencias, asi como los regisiros en los cuales se aprecien sus actividades
bajo este Contrato, incluyende los Costos incurridos. ingresos percibidos, volumen y
valor de los Hidrocarburos Producidos y Netos.  Fstos registros deberan ser
conservados por un plazo de cinco (5) Afios.

19.5 Moneda, Idioma _y Procedimientos de los Registros. La
contabilidad de] ‘Titular debera ser llevada a los efectos del presente Contrato en
Bolivianos, en idioma espafiol y de acuerdo a las normas de contabilidad generalmente
aceptadas en la Reptiblica.

19.6 Registro de la Moneda. Todos los ingresos y gastos en
cualquier moneda diferente a Bolivianos deberan registrarse en los libros del Titular al
tipo de cambio oficial publicado por el Banco Central de Be del Gltima Dia Habil
anterior a la fecha de la transaecidn. Los ingresos y gastos financieros que resulten de
este cambio deberan ser acreditados/ debitados a fas cuentas del Contrato, segun lo
establecido ene] Anexo D. 4

19.7 Otras Inspecciones y Auditorias. Los libros de contabilidad del
Titular estaran disponibles. de acuerdo a la legislacion vigente, para ser inspeccionados
y auditados por la autoridad competente para propésitos fiscales. EI Lstado, a través de
la autoridad tributaria competente, podra abrir cargos dentro del plazo de prescripcion y
computo de la misma establecidos en el Codigo Tributario.

19.8  Procedimiento Financiero_y Contable,  F] Procedimiento
Financiero y Contable forma parte del presente Contrato como Anexo D.

CLAUSULA 20.
CESLON ¥ CAMBIO DE CONTROL

20.1 Cesién. Ninguna de las Partes podra ceder, gravar o transferir.
total o parcialmente, este Contrato o sus derechos u obligaciones derivadas del mismo,
sin el consentimiento previo y por escrito de YPFB y el Ministerio, salvo (i) la facultad
de YPFB de ceder o transferir este Contrato a cualquier otra entidad que sea. directa 0
indirectamente, de propiedad exclusiva de la Repiblica, en cuye caso lo notificard a las
Empresas Participantes, y (ii) Ja facultad de cada Empresas Participante de ceder o
transferir este Contrato a cualquier empresa que sea, directa © indirectamente. de
propiedad exclusiva (excepto por participaciones insignificantes detentadas por otros
socios requeridas por ley) de las Empresas Participantes, siempre y cuando Empresas
Panticipantes yaranticen solidariamente el cumplimiento de los compromisos asumidos
por el cesionarto.

20.2. Cambio de Control Voluntario, Cada una de las Empresas
Participantes se asegurara de que no sufrira, directa o indirectamente, un cambio
voluntario de Control (esto es, un cambio del Control en su casa matriz en dltima
instancia) durante la vigencia de este Contrato, sin el consentimiento por escrito de
YPFB. En caso de que no se cumpla con este requisito, YPFB podra rescindir este
Contrato sin que tenga que realizar pago alguno al Titular, terminacién que surtira
efectos inmediatos después de notificar a las Empresas Participantes.

20.3. Cambio de Control Inveluntario. En caso de que una de Jas
Empresas Participantes tuvicra un cambio de Convol. involuntario u hostil. deberd
notificar a YPFB tal circunstancia dentro de los treinta (30) Dias siguientes a dicho
cambio de Control, indicando ademas qué persona ejerce a partir de ese momento el
Control sobre Ja Empresa Participante afectada, YPFB podra observar dicho Cambio de
Control en los siguientes casos: (i) por razones de politica de Estado, y (ii) por haber el
nuevo controlante demandado a YPFB o al no ante tribunales
internacionales. En este caso, YPFB tendra un plazo de treinta (30) Dias contados a
partir de que reciba Ja notificacién correspondiente para exigir que el interés en este
Contrato perteneciente a la Empresa Participante alectada por el cambio de Control se
iransfiera a un tercero en un plazo no mayor a un (1) Afio. En caso de que no se cumpla
con este requisito, YPFB tomard la participacion de dicha Empresa Participante sin que
tenga que realizar pago alguno. ;

CLAUSULA 21,
CASO FORTUITO O FUERZA MAYOR

21.1 Caso Fortuito o Fuerza Mayor. Ninguna de las Partes

respondera por el incumplimiento, suspension o retardo en la ejecucién de las
abligaciones de este Contrato. si dicho incumplimiento. suspension o retardo ha sido
causado por Caso Fortuito o Fuerza Mayor, debidamente comprobado,

21.2 Carga de Ja Prueba. La prueba de Caso Fortuito o Fuerza
Mayor correspondera a quien la alega.

21.3. Cese de Caso Fortuito o Fuerza Mayor. La ocurrencia de Caso
Fortuito 6 Fuerza Mayor podra dar lugar a revision de los planes y programas de trabajo
aprobados, estando las Partes obligadas a reiniciar el cumplimiento de sus obligaciones
tan pronto hayan cesado los efectos del Caso Fortuito o Fuerza Mayor. Las
obligaciones no ufectadas por el Caso Fortuito o Fuerza Mayor serdin cumplidas
oportunamente segun las estipulaciones de este Contrato.

21.4 No Prérroga. La ocurrencia de Caso Fortuito o Fuerza Mayor
no prorrogara la duracion del Contrato.

CLAUSULA 22.
y SOLUCION DE CONTROVERSIAS

LEY APLICABLE

22.1. Ley Aplicable. El presente Contrato se regira e imterpretara de
acuerdo con las leyes de la Reptiblica.

22.2 Reuniones Extraordinarias. En la eventualidad de producirse y
mantenerse alguna discrepancia entre el Titular y YPFB en relacién con este Contrato.
cualquiera de las Partes podra convocar a una reunion exiraordinaria de la Unidad de
Sevuimiento v Control. Si la discrepancia no se resuelve en esa instancia, cl asunto sera
clevado a los maximos ejecutivos de las Partes que tendran un plazo maximo de
noventa (90) Dias para tomar una decision. En caso de no Ilegarse a un acuerdo,
cualquiera de las Partes podra atencrse a lo establecido en la Clausula 22.4

22.3 Peritaje Técnico. En controversias técnicas. las Partes podran
acordar recurtir a dictdmenes periciales elaborados por peritos independientes en Ja
materia de la controversia para allegarse elementos que les permitan resolver la
controversia técnica de que se trate. Para ello, de comin acuerdo nombrarin al perito
independiente, fijaran el objeto del dictamen pericial y estableceran ios pasos y
procedimientos a ser implementados por el perito independiente, Los honorarios y
gastos del perito independiente seran cubiertos en partes iguales, en el entendido de que
(1) la parte correspondiente a YPFB debera ser pagada por el Titular y considerada
Cosio Recuperable. y (ii) la parte correspondiente a! Titular debera ser asumida por éste
y no sera considerada Costo Recuperable. salvo en el caso que el dictamen pericial
favorezca al Titular. E] dictamen pericial no sera vineulante para {as Partes. ,

-34-
22.4 Arbitraje Dentro del marco del Articulo 69 de la Ley de
Ilidrocarburos, cualquier controversia respecto a 0 en relacion con este Contrato que no
pueda ser solucionada conforme al procedimiento establecido en Ja Clausula 22
resuelta mediante arbitraje, de conformidad con Jo establecido en la Ley de Arbitraje y
Conciliacion No. 1770 dz 10 de marzo de 1997. FE] nimero de arbitros sera tres (3), uno
nombrado por YPFB, uno nombrado conjuntamente por la Empresa Participante o las
Empresas Participantes parte en la controversia, y el tercero por los dos arbitros

nombrados anteriormente, con el consentimiento de las Partes en la controy
tereer arbitro no es nombrado dentro de un periodo de sesenta (60) Dias contados a
partir del nombramiento del segundo arbitro. o si alguna de las Partes no nombra un
arbitro, entonces dicho arbitro sera nombrado de acuerdo con lo dispuesto en el
Reglamento abajo mencionado. La sede del arbitraje sera la ciudad de La Paz. Bolivia,
Las leyes aplicables serin las leyes de la Republica de Bolivia. El arbitraje se Hevara a
cabo de conformidad con e! procedimiento y ef Reglamente de Arbitraye de la Camara
de Comercio Internacional (CC1). El arbitraje se conducira en idioma espaiiol. En caso
de que un arbitraje relacionado con el presente Contrato y un arbitraje de acuerdo con la
Garantia de Cumplimiente se refieran al mismo asunto, dichos arbitrajes se
consolidaran y seran tratados como un solo arbitraje ante el mismo tribunal arbitral.

22.5 Renuneia_a_ la Via _Diplomatica, Las Purtes renuncian
expresamente @ formular cualquier reclame por Ja via diplomatica

CLAUSULA 23.
CAUSAS DE TERMINAC

23.1) Terminacion_ por YPFB. YPFB tendra derecho a dar por
terminado este Contrato, con efectos inmediatos a partir de la notificacién al Titular. en
los casos siguientes:

(a) Si dentro de los siguientes cinco (5) Dias a que deba presentarla,
el Vitular no presentara las Garantias Banearias estipuladas en el Contrate al inicio de
cada Fase del Perivdo Inicial de Exploracién o al inicio de cada Fase del Periodo
Adicional de Exploracion, © no las mantuviera en vigor para los periodos requeridos
conforme ai presente Contrato,

(b) Por incumplimiento sustancial en la ejecucion de las Unidades de
Trabajo para la Exploracion (UTE) durante la Fase vigente en el Periodo de
Exploracién que corresponda.

(c) Si dentro de los cuarenta y cinco (43) Dias siguientes a que deba
presentarlo, el Titular no presenta el Plan de Desarrollo; o si dentro de los treinta (30)
Dias siguientes 4 que reciba notificacion de YPFB al respecto. el Titular no inivia o no
remedia el incumplimiento al Plan de Desarrollo, sus respectivos Programas de Trabajo
y Presupuestos Anuales sin causa justificada reeonocida por YPFB.
(d) Por negativa del Titular de entregar los volumenes necesarios
para el abastecimiento del mercado interno de acuerdy a las Leyes Aplicables.

(ec) Siel Titular no obtiene 6 no mantiene en piene vigor y efecto las
Garantias Bancarias o las polizas de seguro requeridas conforme a las Clausulas 17 y 18
de! presente Contrato.

0) Por incumplimiento de] pazo por reembolso a YPFB de las
Patentes dentro del plaze de treinta (30) Dias de notificacién al Titular por YPFB con la
correspondiente certificacién de pago, de acuerdo a lo establecido en el Articulo 48 de
la Ley de Hidrocarburos. Previo al pago por YPFB de dichas Patentes. YPFB notificara
al Titular con la liquidacién detallada para que se electie el reembolso.

(g) Por la interrupcién de la produceién en un Area de Explotacién,
excepto por causas téenicas justificadas e informadas en forma previa y por escrilo y
aceptadas por YPPB, En caso de situacion de emergencia. la interrupeion de la
produceién debera ser informada y justificada en un plazo no mayor a veinticuatro (24)
horas de sucedido el hecho.

{h) Si cualquier Empresa Participante o garante cae en insolvencia o
es incapaz de pagar sus deudas al vencimiento de las mismas, 0 solicita o accpia la
imposicion de un administrador. liquidador o sindico respecto a sus promiedades o sus
ingresos 0 inicia cualquier procedimiente judicial bajo cualquier legislacion para el
reajuste o diferimiento de sus obligaciones o de cualquier parte de las mismas o solicita
Ja quiebra, reorganizacién. suspension de pagos, disolucién o liquidacién o realiza o
permite una sesion general o un arreglo con o para e) beneticio de sus acreedores.

(i) Si el Titular incumpliera el Acuerdo de Entrega de Hidrocarburos
teferide en la Clausula 7.2, y no lo subsanare en e! plazo de treinta (30) Dias contadas a
partir de notificacién eserita por parte de YPFB. sin perjuicio de las penalidades
previstas en el indicado Acuerdo.

Salve que los supuestos anteriores lengan un plazo de gracia especifico, el Titular
tendra treinta (30) Dias para remediar cualyuier incumplimicnto antes de que YPFB
pueda rescindir el presente Contrato.

23.2 Obligaciones Subsistentes. En tode caso de terminacién del
Contato, las Partes deberan cumplir todas Jas obligaciones aplicables estipuladas en el
presente Contrato y sus Ancxos antes de la devolucién del Area del Contrato.

CLAUSULA 24,
ABANDONO DE CAMPOS
24.10 Programa de trabajos. El Vitular es responsable de realizar
todas las Operaciones de Abandono conforme a las Leyes Aplicables v las Practicas
Prudentes de la Industria relativas al Abandono. Cada uno de los Programas de Trabajo

-36-
y Presupuestos relativos a las Operaciones de Exploracion, Operaciones de byaluacién,
Operaciones de Desarrollo y Operaciones de Explotacion. debera contener un capitulo
relative al Abandono.

24.2 Abandono Relacionado con lay Operaciones Petroleras. | odos
los Costos por Abandono relacionados con Operaviones Petroleras aprobadas por YPFB
en Jos Planes de Trabajo y en sus Presupuestos correspondientes seran considerados
Costos Recuperables en la medida en gue se incurran de contormidad con el
Procedimiento Financiero y Contable.

24.3 Presupuesto de Abandono. Conjuntamente con la presentacion
de} Presupuesto correspondiente al Afio designado en la clausula 24.5. el Titular ceberd
presentar a YPFB para su aprobacioa ur presupuesto de Abandono para las Operaciones
Petroleras (el “Presupuesta de Abandono™), Lena yez que el Presupuesto de Abandono
ha sido aprobado por YPFB. el Vitular debera actualizarlo anualmente con la
aprobacion de YPPB.

24.4 Caleulo de la Pro nm Anual. La provision anual para lus
actividades de Abandono relativas a las Operaciones de Desarrollo y Operaciones de
Explotacian sera determinada para cada aio con base cn la siguiente formula:

PA-(CAE PAA -JA)* PAE S RRR

en donde:

PA = Provision Anual

CAL = Mento de los Costos de Abandono estimados de
acuerdo con el Presupuesta de Abandone,

PAA = Provision de Abandoao acumulada conforme a lo
previste en cl presente Contrato.

IA = Intereses acumulados en la Cuenta de Abandono a
que se hace relerencia cv la Clausula 24.5

PAE = Praduccion Anual Ustimada del Campo en cuestion
para el Afio en cuestion

RRR Las reservas recuperables remanentes al principio de!

Afio en cuestién, hasta el final del término del
Contrato o el cierre del Campo,

24.5 Cuenta de Abandong. Se establece que a partir de los cienio
veinte ( 120} dias siguientes a la fecha efectiva. el Titular transferira los fondos
previsionados a la Cuenta de Abandono, los cuales seran Costos Recuperables a partir
de ese Momento. A tal efecto, las Partes estableceran un fideicomiso denominady en
Dolares cuye destino nico y especitico sera cubrir los Costas de Abandono de los
Campos en ef Area del Contrato (la “Cuenta de Abandono™),  Dicho fideicomiso se
acordara con un Agente Fiduciario designado de comin acuerdo entre YPVB y el

-39-

Titular, Fn caso de que habiéndose cubierto todos los Costos de Abandono de los
Campos de} Area del Contrato hubiere un saldo positive en esta Cuenta de Abandono,
los fondos remanentes seran propiedad de YPFB y el Titular conforme al procedimiento
establecido en el Anexo F para la Utilidad def Titular. En caso de que los fondos
aportados a fa Cuenta de Abandono no sean suficientes para cubrir todos los Castos de
Abandono. el Titular debera realizar las aportaciones que resulten necesarias para cubrir
tales Costos.

24.6  Notificacién y Requeramicntos del Progran E] Abandono de
un Campa deberd ser notificade a YPFB por el Titular con una anticipacion de por lo
menos diecivcho (18) Meses al inicio de las operaciones de Abandono. indicando Ja
fecha estimada de la terminacién de la produccién del Campo ¢ incluyendo un
programa para desarrollar dicho Abandono. fl programa de Abandono debera sujetarse
estrictamente al Reglamento de Normas Técnicas y de Seguridad para las Actividades
de Exploracion y Explotacién de Hidrocarburos y al Reglamento Ambiental para el

sector de Hidrocarburos

24.7 Aprohacion u Observaciones. YPFB deberd hacer conocer al
Titular su aprobacién u observaciones al programa de Abandono, en un plazo no mayor
a sesenta (60) Dias desde la recepcién de Ja notificacion indicada en la Clausula 24.6.
E] Titular tendra un plazo de treinta (30) Dias para subsanar las observaciones

24.8) Responsahilidad al finalizar_ el Contrato. Al finalizar el
Contrato YPPB podré solicitar al Titular, la no realizacién de las operaciones de
Abandono con el objetivo de continuar la produccion del Campo. En este caso e! Titular
entregara 2 YPFB todas las instalaciones de produccidn, facilidades y pozos en estado
de funcionamiento, FE} Titular quedara exonerado de toda obligacion y responsabilidad
relativa al abandono de estas instalaciones, facilidades o pozos devucltos a YPFB.
Asimismo. ¢] ‘Titular instruira al Agente Fiduciario la transterencia de los fondos que se
encuentren en el fideicomise establecido en la Clausula 24.5 a faver de YPFB, relativos
al Campo objeto de la referida solicitud por parte de YPFB.

CLAUSULA 25.
UNIDAD DE SEGUIMIENTO Y CONTROL

25.1 Seguimiento de Actividades. Todas las Operaciones Petroleras
seran supervisadas por la Unidad de Seguimiento y Control, de acuerdo con lo
establecido en la Ley de Hidrocarburos y cl reglamento respectivo. Lay facullades y
responsabilidades de dicha Unidad se encuentran sefaladas en el reglamento aprobado

por cl Ministerio y en el presente Contrato,

25.2 Membresia y Poderes de la Unidad de Seguimiento y Control.
la Unidad de Seguimiente y Control estara integrada por tres (3) miembros o sus
alternos designados por el Titular y por tres (3) miembros o sus alternos designados por
YPFB. Uno de los representantes de YPFB pppsidird la Unidad. La Unidad tendra los
siguientes poderes y atribuciones: 4

é

-38-\
(a) El intercambio y discusion entre sus miembros de toda la
informacion relativa a las Operaciones Petroleras.

ib) Conocer los avances de Ja gjecucién de los Programas de
Trabajo.

{ce} Verificar y coordinar la ejecucion de las Operaciones Petroleras,
para lo cual los representantes de las Partes podran contar con |a asesoria necesaria.

ivas a las

(d) Veriticar el cumplimicoto de todas las obligaciones relz
Operaciones Petroleras que se establecen en el Contrato o que Jas Partes acuerden por
cualquier otro documento,

{c} Las demas atribuciones establecidas en el reglamento aprobado
por el Ministerio. en el Contrato o que las Partes acuerden.

25.3 Reuniones. La Unidad de Seguimiento y Control se reunira cada
vez que lo soliciten cualesquiera de Jas Partes y con la periodicidad que establece su
reglamento, en el entendido de que debera reunirse por lo menos cada seis (6) Meses.
Se requerira la asistencia de por lo menos un miembro representante del Titular y uno
de YPFB para que se considere constituida la Unidad. Cada una de las Partes se hard
cargo de los gastos que implique mantener a sus respectivos miembros en la Unidad.

CLAUSULA 26.
MODIFICACIONES Y RENUNCIAS

Este Contrate no pedra ser modificado sin el previo consentimiento por
escrito de las Partes, Cualquier modificacion a este Contrato debera efectuarse en
sujecién a lo establecido en el Articulo 68 de la Ley de Hidrocarburos. Cualquier
renuncia a los derechos conferidos por este Conturate debera ser hecha por escrito y
firmada por los representantes autorizados de Ja Parte que esté renunciando a dichos
derechos. Si cualguiera de Jas Partes considera que el precio referido en el numeral V
del Anexo F no permite el adecuado desarrollo del Contrato, podra solivitar su
consideracién. Sin perjuicio de lo anterior, las Partes convienen que este Contrato no
podra ser modificado sin el previo consentimiento por escrito de las Partes. Cualquter
modificacion a este Contrato debera sujetarse a lo establecido en el Articulo 68 de la
Ley de Hidrocarhuros.

CLAUSULA 27.
CAPACIDAD Y DECLARACIONES DE LAS PARTES

27.1 Capacidad y Declaraciones Basicas de las Partes. Cada Parte
reconoce que cada Parte celebra este Contrato en su propio nombre y en su capacidad
de entidad legal facultada para contratar por si misma. Ademias, cada Parte declara y
garantiza a cada Parte que: (i) tiene plena capacidad juridica para la celebracién y¥
cumplimiento de este Contrate; (ti) ha cumplido con fod, los requerimientos

(

-39- \

corporativos y de olra naturaleza necesarios para la celebracion y cumplimicnto de este
Contra i) ha obtenido todas Jas autorizaciones eubernamentales v de otra naturaleza
necesarias para la celebracion y cumplimiento de este Contrato, y (iv) este Contrato
constituye una obligacién legal, valida y coercible de dicha Parte, ejecutable en su
contra de acuerdo con sus términos.

27.2 Ciertas Practicas. Ln la fecha de celebracion del presente
Contrato, cada una de las Partes declara y garantiza a las otras Partes que ni ella ni
ninguno de sus empleados, agentes o representantes, directa o indirectamente, ha
afrecido, prometido, autorizado. pagado o dado dinero o alge de valor a ningun
funcionario publico con objeto de influenciar sus actos © decisiones, o de ganar ventajas
indebidas. en relacion con este Contrato o con cualquiera de las actividades que seran
llevadas a cabo de acuerdo con el mismo y por el plazo del Contrato se obliga a no
ofrecer, prometer, autorizar. pagar o dar dinero o algo de valor a ningdn funcionario
publico con objeto de influenciar sus actos o decisiones, o de yanar ventajas indebidas.
en relacion con este Contrata o con cualquiera de las actividades que seran Ievadas a
cabo de acuerdo con el mismo.

CLAUSULA 28.
CONFIDENCIALIDAD

28.1 Propiedad de la Informacién, Ll Titular conviene que toda la
informacién que YPFB le propercione en relacion con el presente Contrato, incluyendo
informacién técnica, comercial y de otra indole, asi come toda la informacion
desarrollada por el Titular en cumplimiento de este Contrato, incluyendo los
Documentos Técni¢os, sera propiedad exclusiva de YPFB, Esta disposicion no alcanza
a los inyentos o procesos tecnologicos debidamente patentados, debiendo cl Titular
informar a YPFB sobre dichos reyistros.

28.2 Obligacion de Confidencialidad. [| litular debera (a} guardar
confidencialidad sobre los acuerdos relacionados con este Contrato y sobre los
documentos y demas informacion, ya sea técnica o comercial, que les hayan sido
suministrados por 6 a nombre de YP y (b) abstenerse de divulgar dicha informacion
a cualquier tercero sin cl consentimiento previo y por escrito de YPFB. No obstante lo
anterior, las disposiciones de esta Clausula 28 no seran aplicables a; (i) la informacion
de dominio publico que no haya sido hecha publica a través del incumplimiento del
presente Contrato: (ii) la informacién que haya sido obtenida con anterioridad a su
divulgacién sin vielar alguna obligacién de confidencialidad: (ii) la informacion
obtenida de terceros que tengan derecho a divulgarla sin violar una obligacién de
confidencialidad: y (iv) la informacién que deba ser divulpada por requerimiento de
leyes. siempre que (x) el hecho de no divulgarla aria al Titular a penalidades
civiles, criminales o administrativas y (y) el Titular notitique a YPFB con toda prontitud
la solicitud de dicha divulgacion. En ¢l caso establecido en el inciso (iv) anterior,
YPEB podra solicitar al Titular que impugne ante los tribunales competentes la orden de
divulgacién. en cuyo caso dichos costos seran consideradas Costos Hegcuperables.

{

\

-40-
28.3 Divulgacién de Informacién. No obstante Jo estipulado en la
Clausula 28.2, ef Titular tendra derecho de divulyar a (i) consultores profesionales y
auditores, (ii) bancos u otras entidades financieras. (iii} Cualquier inversionista, 6 (iv)
cualquier Subcontratista, la informacion que pudiera razonablemente ser necesaria para
el seguimiento de sus obligaciones de conformidad con el presente Contrato, siempre y
cuando dichas personas hayan celebrado previamente conyenios de confidencialidad
con el Titular, en cuye caso, el Titular respondera frente a YPFB por el incumplimiento
de cualquiera de dichos convenios de confidencialidad.

; CLAUSULA 29.
LIMITE DE RES'

Ninguna de las Partes sera responsable frente a la otra por pérdidas o
dafios y perjuicios indirectos o especiales de cualquier tipo que se deriven o que de
alguna manera se relacionen con el cumplimiento 0 incumplimiento de las obligaciones
contenidas en el presente Contrato, incluyendo (i) dafios al reservorio o a la formacion:
(ii) dafios por imposibilidad de produccién, utilizacion o disposicién de Hidrocarburos, o
(iii) daijos por pérdida o diferimiento de ingresos o utilidades.

CLAUSULA 30.
NOTIFICACION

Todas las notificaciones y demas comunicaciones entre las Partes
relacionadas con el presente Contrato deberan ser realizadas por escrito y produciran
efecto una vez que sean recibidas por su destinatario en las direcciones sefialadas a
continuacion:

YPFB: Yacimientos Petroliteros Fiscales Bolivianos
Calle Bueno 185
Edificio YPFB
CP. 401
La Paz, Republica de Bolivia

Atencién: Vicepresidencia de Administracién de
Contratos y Fiscalizacién

Fax: 591-2-2356543

Correo Electrénico: vpact@ypfb.gov.bo

Operador: Sus oficinas principales en su domicilio legal o en
cualquier otra direccidn indicada por escrito por cualquicra de las Partes a las demas
Partes, con por lo menos diez (10) Dias de anticipacién, de conformidad con los
términos sefialados en este Clausula 30. Queda entendido que cualquier notificacion
realizada por YPFB al Operador se considerara para todos los efectos de este Contrato
como realizada a cada una de las Empresas Participantes. © F )

-Al-
CLAUSULA 31.
JECLON Y TOTALIDAD DEL CONTRATO

31.1 Sujecién. Cada una de las Empresas Participantes manitiesta de
manera expresa que de acuerdo al Articulo 135 de la Constitucién Politica del Estado,
se somete a la soberania, a las leves y a las autoridades de la Republica de Bolivia.

31.2 Totalidad del Contrato. Este Contrato representa la totalidad del
convenio entre las Partes con respecto al objeto del mismo y reemplaza y substituye
cualquier contrato. convenio, acuerdo o entendimiente relacionado con operaciones
petroleras de cualquier naturaleza en el Area del Contrato.

31.3. Anexos. Quedan incorporados formando parte indivisible e
integrante de este Contrato, los siguientes Anexos:

Anexo A; Ubicacién y limites del Arca del Contrato
Anexo jarantia Bancaria

Anexo C: Garantia de Cumplimiento

Anexo D: Proacedimiento Financiero y Contable
Anexo E: Periodos de Exploracién

Anexo F: Retribucién del Titular

Anexo G: Inversiones Realizadas

CLAUSULA 32.
IDIOMA

Este Contrato se celebra en el idioma espafiol, idioma en el cual debe ser
interpretado. Cualquier traduccion de este Contrato sera Gnicamente para efectos de
conveniencia y no scra considerada para Ja interpretacién del mismo.

CLAUSULA 33.

Este Contrato estd cclebrado en dos (2) ejemplares equivalentes con el
mismo significado y efecto, y cada uno seri considerado come un original.
1
EN TESTIMONIO DE LO CUAL, las Partes firman este Contrato

de Operacién en la fecha indicada anteriormente

YACIMIENTOS PE THOU FEROS FISCALES BOLIVIANOS

a, ;

Banzer —

Por _
juan alos Orti

Nombre:
Cargo: — Presidente-eyct
we a

EMPRESA PETROLERA\ANDINA S.A.

}

tf:
LG > QVC Tey

Por fa\
Nombre \' tua “pay

Cargo:| i,
: Last dstenke Li wel

-43-
ANEXOA

UBICACION Y LiMITES DEL
AREA DEL CONTRATO
AREA DE CONTRATO
PATUJU

AREA DE EXPLOTACION: CAMPO PATUJU

OPERADOR: ANDINA S.A.

(Planos y Coordenadas)

Ves

La Paz, Bolivia, Octubfe de 2006
/

DISTANCIA Y COORDENADAS DEL AREA DE CONTRATO
AREA DE EXPLOTACION CAMPO PATUJU

OPERADOR: Andina S-A.

FORMULARIO 1

Zona: 26 UTM PsAn-Se
DE VERTICE DISTANCIA | DIRECCION | xX (UTM) Y CIT) |
1 PTS-1¢e?) | | ; 387500 6122500
1 PTJ-14P?) PTI-2 2590 | SUR | 287500 Bi20c00
2 PTJ-2 PTJ-3 5090 | ORSTE | 492500 81200
a | Prs-3 PTJ-4 2506 { NORTE | 3982560 81225¢c0
asf PT-4 PTJ=1(PP) 5000 | ESTE [ 387590 a1z2

f
OPERADOR: Andina S.A

COORDENADAS DE LOS VERTICES

AREA DE EXPLOTACICN CAMPO PATUJU

FORMULARIO 2

Zona: 20 UTM F5an £6
Neo Vertice Y Ven Latitud a Lene a tect
1 (PP) 812250 16° Sa! 42 $25" 6a" 93! 2a OTE
387500 Bi200C0 17° 00" 03.866" 64° 03° 24.532"
382500 B1200C0 | 17° 00' O2.970" 64° 96' 13 7
4 332500 8122560 [16° 5a" 41 630" 6a" 06° 13 124
| AREA (HA) 1 250.¢0
| PARCE LAS * G. 50
\
|
J |

RESUMEN GENERAL

AREA DE CONTRATO CAMPO PATUJU

| AREA HECTAREAS | PaRceLas

AREA DE CONTRATO 1.250.00 | 0,50 |

i

SON senna nt 2006
BOLIVIA

} VFACI

4

He 1Sr ara GRAF IE
~ ——

CONTRATO DE OPERATION

PORE
YPFB - ANDINA S.A
fANEXO A - ADJINTO 1}
AREA DE CONTRATO "PATUJU"
L,

360 000 260.000 380.000 390.000 460.000 410.000 420.090
i ae boas
!
\ a: a re ed
8.150
14
SANTA CRUZ
8.149 009
“4
8.'30.008 8 agaaa
5
sg . sepa
Ld
2110 060 acini
is
210.00 ——— gna:
best aro
350.000 480,009 a7 380 600 399 NG 400 003

RFFERENC A Esca_a ' Sn 000

CONTRATO DE GPERACION

Areas de Explatacie~

Compa PATLIU" € $0 Parcelas RA OMCTISOS ENTRE
PROVECCIONU TI =
peepee pate YPFB - ANDINA S.A
Unite te Parcetas MERIDIANS CENTRAL Hs
ana a

{ANEXO & ADJUNTO §)
AREA DE CONTRATO “"PATUJU"
i}

ANEXO B

GARANTIA BANCARIA

fi

(

|
ANEXOB

FORMATO DE CARTA DE CREDITO
STANDBY: GARANTIA BANCARIA

[Papel Membretado del Banco Emisor|
De: Banco Emisor

Para:  Yacimientos Petroliferos Fiscales Bolivianos y Banco Negociador /
N icador

Por instrucciones y por cuenta de . .
(conjuntamente, el Titular”), con la presente emitimos esta Carta de

Crédito Irrevocable Standby niimero _ a fayor de Yacimientos
Petroliferos Fiscales Bolivianos (el “Beneficiario”) hasta por Ja cantidad de
$ ( dolares 00/100 moneda de curso legal en los

Estados Unidos de Ar a), disponible a la vista en las cajas de (Nombre del Banco

Emisor) a la presentacian de:

on del Beneticiario manifestando su derecho a hacer efectiva esta

Carta de Crédito conforme al Contrato de Operacién Nam de fecha de
de 2006 para el Area __. gue celebro con el Titular (en adelante la

“Declaracién™), en el formatu preyisto como Apéndice A de esta Carta de Crédito,

Decl

Lista Carta de Crédito expirara el _ {la “Fecha de Vencimiento”), cn
¢l entendido de que tal fecha sera prorrogada automaticamente en caso de que ocurra, y
por la duracién de, cualquier evento de Fuerza Mayor (tal y como este término se utiliza
en el articulo 17 del documento 500 de la Camara de Comercio Internacional - “UCP
500°) aplicable al Banco Emisor y/o al Banco Negociador/Not ficador

Lista Carta de Crédito se prorrogara automaticamente por periodos adicionales de
un aho a partir de la Fecha de Vencimiento y de cada una de las fechas de vencimiento
salvo que el Banco L:misor notifique al Beneficiario. con por lo menos 45
dias calendario de anticipacion a la Fecha de Vencimiento correspondiente, mediante
escrito entregado en mano. con acuse de recibo, la decision del Banco Emisor de no
renovar esta Carta de Crédito por dicho periodo adicional y que el Titular no haya
presentado una nueva Carta de Credito emitida por otro Banco antes del vencimiento de
esta Carta de Crédito, en cuyo caso el Beneficiario tendra derecho de hacer e¢ vo el
monto entonces disponible de esta Carta de Crédito mediante la presentacion de la
Declaracién correspondiente

Esta Carta de Crédito sera pagadera al Beneficiario dus dias hdbiles después de
Ja presentacion en orden de Ja Declaracion antes mencinnada al Banco Emisor.

En todo lo no previsto por la misma. esta Carta de Crédito se regird por LCP
a Carla de Crédito se regira ¢ interpretara por las leyes de la Republica de

500.

Al recibo de la Declaracién de parte del Benetictario, el Banco Emisor debera
decidir. dentro del dia habil siguiente, si la Declaracién se encontro en orden, de
acuerdo a lo requerido en el segundo parrafo de esta Carta de Crédito. o si decide
rechazarla, informando al Beneficiario por escrito las discrepancias que motivan el
rechazo, en el entendide de que el Banco Emisor no pedra rechazar la Declaracion si
ésta se apega al formato adjunto come Apéndice A. En caso de que la Declaracion no
se apegue a dicho formato, el Beneficiario podra volver a presentar la Declaracién
correspondiente cuantas veces sea necesa4ro,

Todos los gastos bancarios en relacion con esia Carta de Crédito seran por
cuenta de! Titular.

E] Beneficiario podra presentar un requerimiento de cobro por ef monto total de
esta Carta de Crédito 0 requerimientos de cobre parciales.

APENDICE A

DECLARACION DEL BENEFICIARIO

La Paz, Boliviaca ode de |
Nombre del Banco Emisor y/o Banco Negociador/Notificador:
Direccién del Banco Emisor y/o Banco Negociador/Notificador:
Atenci6n a: Departamento de Cartas de Crédito

Asunto: Carta de Crédite Stand-by numero
Yacimientos Petroliteros Viscales Bolivianos.

a favor de

istimados Sejiores:

Por este medio les hacemos constar gue, de acuerdo con Jos términes y
condiciones del Contrato de Operacion No, de fecha _ para el
areca _ . Yacimientos Petroliferos ales Bolivianos tiene derecho a recibir
como pena convencional la cantidad de US$ por incumplimiento a las
obligaciones relativas a las Unidades de Trabajo de Exploracion previstas en el Contrato
de referencia.

Navor de proceder a depositar la cantidad indicada dentro de los dos dias habiles
siguientes a la fecha de esta notificavién, a la cuenta a nombre de Yacimientos
Petroliferos Viscales Bolivianos. cuyos datos se indican a continuacién.

Cuenta No.
Banco:

Atentamente.

Yacimientos Petrolifgros Fiscales Bolivianos

Por:
Apoderado Legal \ !
ANEXOC

FORMATO DE GARANTIA
DE CUMPLIMIENTO

Fd
CARTA DE GARANTIA BLOQUE

Sefiores:
Yacimientos Petroliferos Fiscales Bolivianos.-
Presente -

Ref: Carta de Garantia Contrato de Operacion Bloque

En relacion con el Contrato de Operacion entre Yacimientos Petroliferos

Fiscales  Bolivianos y [Empresa
Participante], para operaciones petroliferas en el Bloque ___

[Bloque del Contrato] la empresa [Empresa
ultima Casa Matriz], una empresa organizada y existente bajo las leyes de la
Republica de . por medio de este documento

certifica que es propietaria de la empresa
[Empresa Participante], organizada y existente bajo las leyes de la Reptiblica

de , debidamente constituida en Bolivia, y garantiza de
manera solidaria, continua, incondicional e irrevocable, que proveera a dicha
empresa [Empresa Participante] todos los

recursos técnicos y financieros necesarios, incluyendo e| personal necesario,
para que dicha empresa ejecute completamente y en forma apropiada sus
obligaciones, en conformidad y en conexién con el mencionado Contrato de
Operacion

En caso de que [Empresa
Participante] no cumpla sus obligaciones establecidas en el Contrato de
Operacion objeto de la presente Carta de Garantia, la empresa
[Empresa ultima Casa Matriz] las cumplira o

hara que sean cumplidas.

Fecha

Firma

Nombre del Representante Legal.

Empresa: [Ultima Casa Matriz]

ANEXO D

PROCEDIMIENTO FINANCIERO Y CONTABLE
/
f

{

|
b ba

12

1.3.

14

1G

rt

ANEXO D
PROCEDIMIENTO FINANCIERO Y CONTABLE

CLAUSULA 1

DEFINICIONES

Las definiciones contenidas en la parte principal de este Contrato se aplican
también a este Procedimiento de Contabilidad con el mismo significado En
caso de discrepancia entre el texto del Contrato y este Anexo, prevaleceran las
disposiciones contenidas en la parte principal del Contrato

El propésito de este Anexo D es el de definir con mayor detalle la manera en
que los costos y gastos de las Operaciones Petroleras seran presupuestados y
registrados para ser tomados en cuenta o no. como costos recuperables y
posteriormente ser aprobados por YPFB

Todas las referencias a Clausulas y Subclausulas son referencias a las
Clausulas y Subclausulas de este Procedimiento Contable

Revision dei Procedimiento Contable.

Las Partes acuerdan que si un procedimiento establecido aqui resulta injusto
oO no @quitativo para cualquiera de las Partes en cuestion, éstas deberan
reunirse y procurar ponerse de acuerdo en los cambios necesarios para
corregir la injusticia 0 la falta de equidad

Esta revision debe hacersé mediante un instrumento escrito y firmado por las
Partes.

La contabilidad sera preparada por el Titular sobre bases devengadas, es
decir que se da reconocimiento a las costos y'o gastos a medida que se
incurren y se registran en los periodos en los cuales se relacionan

CLAUSULA 2

CRITERIOS DE CONTABILIDAD Y REGLAS PARA
LA CONVERSION DE MONEDAS

Los registros contables de este Contrato seran mantenidos por el Titular en la
Republica. en Bolivianos con su respectiva conversion al dolar. de acuerdo a la
Clausula 2.2 en idioma espafol, seran mantenidos en periodos anuales
calendario y en cumplimiento de las disposiciones previstas en la parte
principal del Contrato y de este Procedimiento Contable segtin los principios y
normas de contabilidad generalmente aceptados en la Industria y las normas.
de contabilidad vigentes en la Republica

22

2.3

2.3.4

23.2

La conversion de cualquier moneda diferente a Bolivianos y de Bolivianos a
Dolares, que deba efectuarse en la Republica en virtud del presente Contrato
se realizaran al tipo de cambio oficial cel Banco Central de Bolivia segun el
ultimo Dia Habil anterior a la fecha de la transaccion y/o registro contable

Todos los costos directos e indirectos incurridos por el Titular con respecto a
las Operaciones Petroleras y en la consecucion de los objetivos de dichas
Operaciones establecidos en la Ciausula 4. seran debitados a las cuentas
llevadas por el Titular de acuerdo con la clasificacion general de Costos de
Exploracién. Costos de Desarrolio y Costos de Expiotacion. los cuales se
definen coma sigue

Costos de Exploracién

Incluyen todos los costos directos e indirectos incurridos por el Titular durante
el Periodo de Exploracion, desde la Fecha Efectiva hasta la Declaratoria de
Comercialidad, considerando, pero no limitado, a:

a) estudios y levantamientos topograficos, aereos, geofisicos. geoquimicos
y geologicos {incluida su interpretacion):

b) perforaciones, pruebas de produccion y todas las actividades asociadas
como por ejemplo la extraccion de muestras;

c) todos los costos, incluidos los costos por manc de obra, materiales y
servicios para la perforacion y terminacion de los Pozos de exploracion y
evaluaci6én, contanda que los Pozos estén secos y no acabacos como
?ozos productivos 0 de inyeccion,

d) instalaciones en la Republica utilizadas solamente para apoyar estos
propositos, incluidas vias de acceso, infraestructura necesaria para el
traslado de personal y Materiales hasta el sitio de operaciones:

e) adquisicion y tratamiento de informacion geoldégica y geofisica
Costos de Desarrollo

Todas los costos directos e indirectos ocasionados por el desarrollo de uno o
mas campos para la produccién de Hidrocarburos, desde la Declaratoria de
Comercialidad hasta el inicio de la Produccion Comercial Regular y los costos
directos 0 indirectos ocasionados por el desarrollo suplementario de uno o
mas campos realizados con posterioridad al inicio de la Produccion Comercial
Regular, considerando principalmente y sin que fa relacién sea limitativa

a) todos los costos de perforacion y terminacién de Pozos, productores de
Hidrocarburos o inyectores dentro de los reservorios o yacimientos, para
poner en produccién el Campo. incluida la perforacién, la profundizacion y
la terminacién de dichos Pozos. incluida tambien la perforacién de Pozos
de servicios, como los que se emplean para la evacuaci6n de desechos,

b) todos los costos para la construccion de vias de acceso u otras vias de
comunicaci6n que tengan que ver sclamente con las actividades de
desarrollo previstas

c) todos los castas para la construccion de plantas e instalaciones

af

v2

{

Fa
233

34
3.41

dedicadas a la produccisn, tratamiento, almacenamiento y transporte de
Hidrocarburos, tales como tuberias, equipos para la produccion y
tratamiento de Hidrocarburos. equipos para cabezales de Pozo equipos
de extraccion del subsuelo. tuberias de produccidn, varillas de bombeo,
bombas, lineas de flujo, sistemas de recuperacion mejorada, tanques de
almacenamiento y otras instalaciones relacionadas a tales efectos;

d} estudios de ingenieria, reservorio y de disefo para esas instalaciones

Los Costes de Desarrollo de las instalaciones usadas en dos o mas campos
podran ser compartidos entre los Campos, calculando el estimado de uso por
cada Campo de acuerdo a los principios correctos y reconocidos de
Contabilidad

Costos de Expliotacion

Se incluyen aqui todas los costos directos e indirectos de un Campo
diferentes a los Costos de Exploracién o de Desarrollo a partir del inicio de la
Produccion Comercial Regular de dicho Campo, principalmente

a) operacion, mantenimiento y reparacion de los Pozos de procuccion e
inyeccion, asi como todos los Materiales. consumibles, productes, piezas
de recambio. tuberias, sistemas de servicios generales, lubricantes,
instalaciones, asi como la constitucion y vaniacion del stock de materiales
que pueden representar costos o créditos relacionados con las
Operaciones Petroleras

b) planificacian, produccién, control, medicion y transporte del flujo de
Hidrocarburos, asi como el tratamiento, almacenamiento y traslado de los
Hidrocarburos desde los reservorios hasta el Punto de Fiscalizacion y
desde el Punto de Fiscalizacion hasta el sistema de transporte.

CLAUSULA 3

PRESUPUESTOS

La aprobaci6n de dichos presupuestos seguira el orden siguiente
Programa de Trabajo y Presupuesto para Operaciones de Exploracion

El Programa de Trabajo y Presupuesto correspondiente al primer Ano del
Contrato sera presentado por el Titular y aprobado por YPFB de conformidad
con la Clausula 6.5 de! Contratc. Para los Afios siguientes el Programa y
Presupuesto correspondiente a esos afios sera presentado y aprobado de
conformidad con la clausula 3.2.1 siguiente

Programa de Trabajo y Presupuesto de Evaluacion
El Programa de Trabajo y Presupuesto correspondiente al Periodo de

Evaluacion sera presentado por el Titular y aprobado por YPFB de
conformidad con la Clausula 6.15 del Contrato
32

3.24

3.22

3.23

Programa de Trabajo y Presupuesto durante el Periodo de Desarrollo y
Explotacion

El Programa de Trabajo y Presupuesto correspondiente al primer Afo del
Periodo de Desarrolio y Explotacisn sera presentado por el Titular y
aprobado por YPFB de conformidad con la Clausula 7.10 del Contrato Para
los Afios siguientes, el Programa y Presupuesto correspondiente a esos 2fios
sera presentado y aprobado de conformidad con la clausula 3 2 1 siguiente

Disposiciones generales

La presentacion de cada Programa de Trabajo y Presupuesto sera realizada
por el Titular a YPF8 con el detalle de las Operaciones Petroleras previstas
para el Afio siguiente

YPFB debera revisar y formular sus preguntas y/o observaciones y aprobar
el Programa de Trabajo detallado y ei Presupuesto correspondiente cada
Afio de acuerdo al siguiente cronograma

Antes del 30 de septiembre de cada Afio a mas tardar, el Titular debera
presentar a YPFB el Programa de Trabajo y el Presupuesto correspondiente
al siguiente afio

Este Programa sera revisado por YPFB, quien antes del 30 ce Octubre de
ese Afo debera notificar por escrito al Titular sus observaciones
modificaciones o solicitudes de justificacian

Antes del 30 de Noviembre de ese Afi, el Titular debera presentar a YPFB
el proyecto definitivo del Programa de Trabajo detallado y e! Presupuesto
correspondiente para el Afio siguiente mas las previsiones de produccion
para el aho sguiente. y las ultimas previsiones de cierre del Programa de
Trabajo y Presupuesto para el Ano en curso

Después de las revisiones, modificaciones y complementaciones aportadas
por YPFB, el Programa de Trabajo y el Presupuesto correspondiente deben
ser aprobados definitivamente por ambas Partes a mas tardar el 20 de
Diciembre de ese Afo.

En caso de ser necesaria una modificacién del Programa de Trabajo y del
Presupuesto correspondiente al Afio en curso, el Titular notificara a YPFB la
intencién de realizar la modificacion y enviara el nuevo Programa de Trabajo
y Presupuesto revisado para su aprobacién. YPFB dispondra de 30 Dias para
aprobar las modificaciones realizadas por el Titular, en caso de no
pronunciarse en ese plazo. las modificaciones quedan aprobadas
tacitamente. Las modificaciones deberan presentarse hasta junio del afo al
que hace referencia el presupuesto. Con posterioridad a esta fecha. en caso
de existir razones justificadas las partes acordaran una modificacion adicional
al presupuesto.

Con la condicion de respetar el Programa de Trabajo aprobado por YPFB, el
Titular podra ejecutar costos y/o gastos suplementarios en e! Presupuesto
Anual si la adicion de los excedentes no fuera superior al 5% de los Costos
las operaciones del Presupuesto Anual Aprobado
Si para ia realizacién del Programa de Trabajo. los costos y/o gastos
comprometidos por el Titular fueran superiores al Presupuesto aprobado y
que estos excedentes no entraran dentro de los limites indicados
anteriormente, e| Titular debera someter a aprobacion de YPFB en el piazo
mas breve posible, el Presupuesto revisado para su aprobacion siguiendo lo
dispuesto en el articulo 3.2.2 anterior

El Programa de Trabajo mencionado en esta clausula sera el ultimo
programa de trabajo aprobado

3.3. Presentacion de documentos relativos al Programa de Trabajo y Presupuesto
correspondiente

3.34 El Programa de Trabajo presentado a YPFB, debera inclu las caracteristicas
técnicas de cada etapa de operacion y su presentacion debera permitir su
relacion con el Presupuesto correspondiente.

3.3.2 El Presupuesto a ser aprobado por YPFB debera ser detallado por tem
presupuestario significativo y debera permitir su relacién facil con la
contabilidad de las operaciones.

El Presupuesto detallado que sera revisado por YPFB, sera expresado en
Dolares, con sus equivalentes en Bolivianos

333 Los documentos de soporte a ser remitidos a YPFB para la revision del
Presupuesto detallado deberan incluir

. Un reporte detallado de los Costos desglosados de acuerdo con la
clasificacidn general descrita en la clausula 2

. Un pronéstico de produccién estimada de petroleo. gas natural, GLP.
elc.

Estos reportes incluiran comentarios y las principales hipotesis a tener en
cuenta

3.3.4 En caso de exislir alguna modificacion del Programa de Trabajo y de!
Presupuesto correspondierte. el Titular debera presentar a YPFB

. La ejecucién de los costes desde el inicio del ato en curso hasta el
mes anterior a la fecha de presentada la revision del Presupuesto

. Una comparacion dei Programa de Trabajo y Presupuesto revisados
con ei Programa de Trabajo y Presupuesto inicialmente aprobados.

. Las explicaciones y justificativos necesarios en los items
Presupuestarios en los cuales se originan las principales
modificaciones que exceden los limites descritos en \a clausula 3.2.3.

CLAUSULA 4

COSTOS RECUPERABLES

41. Los Costos Recuperables seran cargados segun los términos y condiciones

4.11.

del Contrato. de este Procedimiento Contable y del Anexo F de! mismo. El
Titular tendra el cerecho de recuperar en forma provisoria los Costos
aprobados en los Programas de Trabajos y Presupuestos presentados a
YPFB y aprobados por este. los cuales seran aprobados posteriormente en
forma definitiva segun las estipulaciones de Auditoria previstas en la clausula
8 del presente Anexo

Los Costes Recuperables seran mantenidos en Colares.

En aquellas areas del contrato que existan campos en explotacién y areas
exploratorias, los costos de exploracién seran considerados Costos
Recuperables con la produccién de dicho campo. En las areas del contrato
que solo posean areas exploratorias los costos de exploracion solo podran
ser consideradas Costos Recuperables una vez que se declare la
Comercialidad del Campo y comience la produccion

Todas los Costos Recuperables que seran cargados a las cuentas del
Contrato, incluyen pero no se limitan a

Costos de Personal.

a} Salanios, bonos, primas y cualquier otra remuneraciOn pagados a los
empleados del Titular, sean estos técnicos o de apoyo como legal,
contabilidad, tesoreria, recursos humanos, informatica = y
telecomunicaciones. servicios generales, etc, que estén temporal o
permanentemente trabajando en beneficio de las Operacicnes
Petroleras.

b) Costos relativos a las cargas sociales de los empleados del titular que
incluyen seguridad social, fondos de pensiones, etc

c) Costos del personal del Titular por concepto de enfermedades, feriados,
vacaciones, aplicables a los salarios pagados mensual. quincenal,
semanal 0 diariamente

d) Costes por concepto de seguros de vida colectivos, aplicables a los
costos del Titular en la Republica.

e)  Cualquier otra costo relacionado con el personal del Titular segun las
Leyes Aplicables en la Republica de Bolivia.

fy Costos relacionados con el suministro a los funcionarios de YPFB y del
Ministerio de las facilidades necesarias para el ejercicio de sus
derechos de conformidad con el Contrato, a los cuales hace referencia
la clausula 15 1 (|) del Contrato.

g) Costos relacionados con la formacion de los estudiantes o egresados
de educacidn tecnica o superior relacionados con la industria petrolera
a los cuales hace referencia la Clausula 15.1 {q} del Contrato

h)  Costos relacionados con la capacitacion a! personal boliviano del Titular
y al personal de YPFB a los cuales hace referencia la Clausula 16.4 del
Contrato

En caso de que este personal s6o dedique una porcién de su tiempo a las —

Operaciones Petroleras regidas por el Gontrato, sdlo esa porcion prorrateada
de (os salarios correspondientes. 0 jornales, u otros costos descritos en el
presente seran cargados y las bases de dichas asignaciones prorrateadas
deberan ser especificadas. E] Titular mantendra los fegistros necesarios,
incluidas las planillas de control de horas de trabajos ejecutado

4.1.2 Costos de movilizacion y desmovilizacion de! personal

4.1.3.

a) Costos de movilizacién y desmovilizacion, del pais de origen hacia la
Replblica, para todo el personal designado para las Operaciones Petroleras
y Sus respectivas familias. en condicion permanente o temporal

b) Costos de movilizacién, dentro de la Republica del personal designado
para las Operaciones Petroleras. en condicion permanente o temporal, en
direcci6n a los lugares en que dichas operaciones son conducidas y
viceversa

Costos de transporte y reubicacion del personal

Transporte de personal y Materiales necesarios para la ejecucion de las
actividades contempladas en el Contrato

Traslado de personal hasta y desde los campos donde se realizan las
operaciones

Viajes a sede de Gobierno y otras ciudades de Bolivia para atender tramites
© concurtir a reuniones con entidades Gubernamentales o terceros para
tratar temas relacionados con las Operaciones Petroleras.

Servicios
a) Servicios del Titular.

Los servicios relativos a las Operaciones Petroleras suministrados por el
Titular, incluidos los que hayan sido ejecutados por medio de equipos o
servicios propiedad exclusiva de! Titular seran debitados a las cuentas del
Contrato segun los precios norma mente aplicados per el Titular siempre que
el nivel de precios sea competitivo can los del mercado internacional. Estos
servicios seran presentados a YPFB para su aprobacion

b) Servicios de Terceros.

Los contratos de servicios de cualquier naturaleza suminisirados por terceros
seran debitados a las cuentas del Contrato por el valor de su costo real

Costos de Materiales
a) Compra y alquiler de Materiales

La valoracion de los Materiales comprados 0 alquilados por el Titular para la
utilizacion en las Operaciones Petroleras incluira el precio del Material
comprado o la tarifa de servicio segun factura, deducido e! descuento de caja
(si hubiere), mas los costos de flete y expedicion entre el iccal de suministro y
el local de embarque tasas ponuarias, aranceles y demas derechos
aduaneros; flete hasta el local de destino, seguros, impuestos; costos de

/
legalizacién; costos de inspeccién y otros debitados a! costo de! Material, asi
como las operaciones de manipulacion y traslado a los almacenes o sitios de
operacion.

b)

¢)

d)

Materiales nuevos

Les Materiales que nunca hayan sido utilizados seran facturados segun
el precio neto de entrega

Materiales usados.

Los Materiales que se encuentren en buenas condiciones y puedan
utilizarse para su funcion original sin tener que ser reacondicionados,
seran facturados a un precio maximo del setenta y cinco por ciento
(75%) del valor neto del Material nuevo equivalente disponible
actualmente en e] mercado

Otros Materiales usados

Los Materiales usados que puedan utilizarse para su funcion original
después de ser reparados y reacondicionados, seran facturados a un
maximo del cincuenta por ciento (50%) del valor neto del material o
equipo nuevo equivalente disponible actualmente en el mercado

Materiales en malas condiciones.

Los Materiales que ya no puedan utilizarse para su funcion original pero
que puedan utilizarse con otros fines, seran facturados a un precio
maximo de! veinticinco por ciento (25%) del valor neto del Material
nuevo equivalente disponible actualmente en e! mercado

Desechos.

Los Materiales que ya no puedan repararse o utilizarse seran
facturados al precio actual de mercado para los desechos

€1 Titular no garantizaré ningun Material mas alla de las garantias
ofrecidas por los suministradores y fabricantes, y en caso de equipos o
materiaies defectuosos, cualquier indemnizacion recibida por el Titular
de sus suministradores 0 de sus agentes sera debidamente acreditada
a las cuentas del presente Contrato.

El Titular podra mantener en la Republica almacenes para preservar los
Materiales y otros articulos relacionados con las Operaciones Fetroleras
del Contrato

El Titular realzara inventarios fisicos con una periodicidad anual

El Titular debera notificar a YPFB con no menos de treinta (30) Dias de
antelacion su intencior de realizar dichos inventarios. de modo que
YPFB pueda asistir si lo desea

El Titular realizara los ajustes necesarios en la cuenta de Costos
Recuperables después de conciliar dicha cuenta con el inventario
realzado e informara a YPFB de tales ajustes, y presentara una lista

Y
a)

417

a)

b)

4.18.

419

4.1.10

4.1.11

a)

a)

de las medidas propuestas para evitar la repeticion de estos hechos.
Impuestos, Tasas Contribuciones y Compensacicnes e Indemnizaciones

Los impuestos. tasas y contribuciones vigentes en la Republica y aplicables a
las Qperaciones Petroleras realizadas por el Titular en el marco del Contrato
se constituyen en Costos Recuperables con excepcidn del Impuesto Directo
a los Hidrocarburos, Regalias. Participaciones y del |mpuesto a las utilidades
de las empresas

Servidumbres, Indemnizaciones Compensaciones

Costos relativos al cumplimiento de los articulos 119,120 y 128 de la Ley de
Hidrocarburos,

Los castos asociados con cualquier convenio de Corto o largo plazo que se
firme con las comunidades aledanas a las Operaciones Petroleras.

Diferencias de cambio

Las diferencias de cambio relacionadas a la variacién de la paridad del tipo de
cambio del dolar con relacién al boliviano son consideradas créditos o debitos
dentro de los costos recuperables

Proteccion al Medio Ambiente y Seguridad Industral

Son considerados Costos Recuperables todos los costos y/o gastos
incurndos por el Titular con la finalidad de evitar la polucion y el deterioro
del medio ambiente y de garantizar la seguridad y la proteccién de las
personas que prestan servicios y/o forman parte del Titular bajo el marco
del Contrato y las Leyes Aplicables

Costos Legales

Los valores pagados por el Titular por concepto de honorarios de
abogados é incurridos en beneficio de las Operaciones Petroleras seran
Costes Recuperables, pero no se incluiran como tales los referidos a
costos dervados de un proceso arbitral entre las Partes o por solicitud de
un experto para otros fines relacionados con el Contrato

Seguros

Los costes por primas de seguros contratados por el Titular para cubrit las
operaciones realizadas bajo el marco del Contrato, previstas en la clausula
17 del mismo, son considerados Costas Recuperables

Los costos que se refieren a las franquicias pagadas para la reparacién de
dafios causados durante la realizacion de la Operaciones Petroleras bajo el
marco del contrato son cansideradas Costos Recuperables

4.112 Costos de Admmnistracion y Servicios

Todos los costos directos € indirectos que se deriven del uso de las
instalaciones comunes de apoyo para las operaciones de exploracion,

4.1.13

4.1.14

4.115

desarrollo y explotacion, como por ejemplo, los costos de las actividades de
gestion y servicios, entre los que se incluyen

a) la compra, construccién, operacién y mantenimiento de los almacenes,
vehiculos automotrices, oficinas administrativas, estaciones de incendio y de
seguridad, talleres, plantas de tratamiento de aguas residuales, plantas
eléctricas. sistemas de comunicaciones, alojamiento, instalaciones y muebles
comunales, herramientas y equipos utilizados en estas actividades:

b) todos los Costos de direccién, administrativos (alquiler. muebles,
comunicaciones. energia, mantenimiento y seguridad) y generales incurridos
en la Republica en las oficinas principales del Titular y en el Area de! Contrato
principalmente los de supervisién. contabilidad y los servicios relacionados con
los empleados.

c) en caso de que cualquier otra instalacion sea utilizada para operaciones
relacionadas con otras areas contractuales, los costos respectivos seran
prorrateados de acuerdo con su utilizacion

Los costos de administracién y servicios deben ubicarse en Costos de
Exploraciér, Costos de Desarrolo y Costos de Expiotacion, segur la
descripcion realizada en la Clausula 2 del presente Anexo.

Los Costos de administracién y servicios no se duplicaran con los Costos
cargados segin lo establecido en las subclausulas 4.11, 4.1.2 y 4.1.3
indicadas anteriormente

Depreciacién de los Actives Fijos

Durante la fase de Desarrollo y Explotacion. los activos fijos detallados a
continuaciOn seran amortizados de manera lineal de acuerdo a su vida util en
los siguientes afos de depreciacion. Y las amortizacicnes seran presentadas
como costos recuperables

a. Pozos petroleros 5 aflos
b_ Lineas de recoleccién 5 aflos
c. Plantas de procesamiento 8 ahos
d Ductos 10 anos

Otros Costos.

Cualquier Costo no cubierto por o relacionado con las disposiciones para
débito a jas cuentas del Contrato, y que hayan sido incurridos por el Titular
para la ejecucion apropiada de las Operaciones Petroleras, bajo reserva que
dichos castos y/o gastos hubieran s do incluidos en el Presupuesto. de acuerdo
al procedimiento deserito la Clausula 3

Cargos Relacionados con Casa Matriz del Operador

Se consideran costos de asistencia general los costos de direccion general,
supervision. control, soporte cientifico, utilizados para alcanzar el conocimiento
aplicado en las operaciones petroleras. provistos por la casa matriz del
Operador durante los periodos de exploracién, desarrollo y explotacién del

presente contrato. fi
42

43

Esta asistencia general sera considerada Costos Recuperables en los periodos
que correspondan aplicanco los porcentajes aprobados a continuacion:

* Durante las Operaciones de Exploracian se considerara el 1% sobre los
costos yio gastos anuales de esta fase

« Durante las operaciones de Desarrollo se considerara el 0 5% sobre los
costes o gastos anuales de esta fase.

e Durante las operaciones de Explotacian se considerara el 0.1% sobre
los costos o gastos anuales de esia fase

La verificacion de calculo y aplicacién correcta de la férmula de la Asistencia
General estara sujeta a auditorias.

Créditos bajo el Contrato

Los ingresos netos de las siguientes transacciones deben acreditarse a la
cuenta de Costos Recuperabiles:

a) ingresos netos de cualquier seguro o reclamacion relacionada con las
Operaciones Petroleras 0 cualquier activo cargado a /a cuenta de Costos
Recuperables,

b) ingresos recibidos de terceras por uso de la propiedad o activos cargados
a la cuenta de Costos Recuperables;

¢) cualquier indemnizacién recibida por el Titular. de los suministradores a
fabricantes 0 de sus agentes en relacion con servicios. Materiales
defectuoscs, cuyo Costo haya sido cargado previamente a la cuenta de
Costos Recuperables,

d) pagos por concepto de arrendamientos, reembolsos u otros créditos
recibicos por el Titular aplicable a cualquier cargo que se haya hecho a la
cuenta de Costos Recuperables;

€) ingresos por ventas de materiales sobrantes 0 activos cargados a las
cuentas de Costos Recuperables, de los cuales se ha recibido la cantidad
neta.

No duplicacion de cargos ni de créditos

No obstante otras disposiciones previstas en el presente Procedimiento
Contable. es la intencién contractual que no exista duplicacion de cargos o
créditos en la cuenta de Costos Recuperables. Los costos debitados a dichas
cuentas y relativos a bienes no ulilizados por concepto seran acreditades y,
después de haberse registrado como crédito, el Titular podra disponer
libremente de tales bienes

51

5.2

61

6.2

6.3.

64

6S

CLAUSULA 5

RECURSOS PARA LAS OPERACIONES PETROLERAS

Las remesas hacia la Republica de fondos necesarios para la ejecucién de las
Operaciones Petroleras seran registradas de conformidad con el presente
Procedimiento Contable y las Leyes Aplicables

Los fondos necesarios para el pago de los costos y/o gastos realizados en el
marco de! contrato seran provistos por el Titular siguiendo las necesidades
expresadas en el Presupuesto aprobado, y serviran para cubrir exclusivamente
el Programa de Trabajo y el Presupuesto aprobados por el YPFB

CLAUSULA 6

INFORMES DE RETRIBUCION DEL TITULAR

El Titular llevara en la Republica registros financieros y contables detallados
de las Operaciones Petroleras, asi como los justificantes primarios originales
de las mismas. conforme a las practicas usuales de la Industna y a lo
establecido en la Clausula 2.1 del presente Anexo.

Para cumplir lc mencionado en la Clausula 6 1 y garantizar el control eficiente
de los Costos Recuperables bajo Contrato, el Titular presentara un plan de
cuentas que permita el registro correcto de los Costos que provoque cada
actividad en las Operaciones Petroleras durante las operaciones de
Exploracion, Desarrollo y Explotacion que sera presentado en los 30 dias
siguientes a la Fecha Efectiva para su aprobacién por YPFB. quien en un
plazo no mayor a 30 dias debera aprobarlo. En caso de no aprobarlo en ese
término se considerara aprobado.

Dicho plan de cuentas debera estar disponible ante cualquier solicitud de
YPFB 0 cualquier otro organismo gubernamental competente de la Republica

Todas los informes financieros y contables que el Titular presentara a YPFB
tendran uniformidad en lo que se refiere a denominaciones, referencias y
codificaciones, a fin de facilitar su comprensién

Todos los informes financieros y contables se confeccionaran al cierre de

cada mes y recogeran la informacion correspondiente a los Ingresos y Costos
Recuperables del periodo

Todos los informes financieros y contables referentes a los once (11)
primeros meses de cada Afo seran presentados a YPFB dentro de los treinta
(30} Dias posteriores al ultimo dia de cada mes. Los informes financieros y
contables referentes al Ultimo mes de cada Afio seran presentados a YPFB
dentro de los sesenta (60) Dias posteriores al ultimo dia de dicho mes.

fp
66

6.6.1

6.6.2

Adicionaimente a los calculos que debe presenter el Titular. de conformidad
con la clausula 14 2 del Contrato hasta el dia 15 del nes siguiente, e| Titular
presentara en forma mensual los informes siguientes

Informe de Hidracarburos Producidos e Hidrocarburos Netos Total Mensual

Después de iniciar la Produccion Comercial Regular en los Campos objeto del
Contrato, el Titular presentara a YPFB un intorme de Hidrocarburos
Producidos e Hidrocarburos Netos por nivel productor, por Pozo y por Campo
que debera ser entregado de acuerdo a las plazos descritos en la clausula
6.5, e incluira la siguiente informacion

a) Cantidad de Hidrocarburos Producidos debidamente separados segun
corresponda. por nivel productor. por Poza y total del Campo Dia a Dia

b) Cantidad de Hidrocarburos Producidos debidamente separados segun
corresponda, por nivel productor, por Pozo y total del Campo acumulado
hasta la fecha en cuestion

c) Cantidad de pérdidas de Hidrocarburos Producidos en el periodo y
acumulado

d) Cantidad de Hidrocarburos Producidos dedicados a la quema. venteo y
consumo propio en el perioda y acumulado

e) Cantidad de Hidrocarburos Netos entregados en el Punto de
Fiscalizacion a YPFB en el periodo y acumulado

f) Cantidad acumulada de Hidrocarburos Producidos y almacenados en el
periodo indicado.

g) La cantidad de Gas Natural Asociado usada diariamente para llevar a
cabo las Operaciones Petroleras

Informe de Costos
Cada Mes el Titular debera preparar para YPFB un informe de Costos.

El informe reflejara el avance de los trabajos con relacion al Presupuesto
aprobado segun el procedimiento descrito en la clausula 3 de este Anexo

El informe debera distinguir entre Costos de Exploracién, Costos de
Desarrollo y Costos de Explotacién e identificara todos los componentes
principales de Costos dentro de estas categorias. El informe se entregara a
YPFB, en los plazos establecidas en la clausula 6.5 incluyendo la informacion
siguiente,

a) Costos ejecutados en las Operaciones Petroleras bajo este Contrato en
el Mes en cuestion y acumulados hasta el Mes correspondiente.
desglosados en los indicadores y categorias establecidas de acuerdo a
lo dispuesto en el presente Anexo -

b) Explicaciones sobre cualquier vanacion entre el Presupuesto aprobado y
los Costos reales para el periodo en cuestion

c} Explicaciones sobre cualquier diferencia entre el Presupuesto prob Se a

para el Afio en cuestion y los Costos reales acumulados ejecutados.

66.3 Informe de Costos Recuperables.

El informe se entregara a YPFB. en los plazos establecidos en la clausula 6.5
incluyendo la informacion siguiente

a) Desde el inicio de las Operaciones Petroleras hasta el fin del mes
anterior
« Los Costos Recuperables acumulados
e Los Costos Recuperados acumulados
« El saldo de los Costos Recuperables pendientes a acumular para
el] mes siguiente,

b) ~~ En ei mes reportado
® El saldo acumulado pendiente definido en e! punto a) de la presente
clausula,
* Los Costos Recuperables generados en el Mes y que seran
utilizados en los calculos de la Clausula 14.2 del Contrato
6.64 Informe Retribucion del Titular
De conformidad con las disposiciones en la Clausula 14.2 del Contrato, cada
Mes el Titular debera prepara’ para YPFB un informe de Retribucion que
incluira la informacion siguiente

a) Valor de la Retribucion acumulada desde el inicio del Contrato hasta el fin
del Mes anterior;

b) Valor de la Retribucién correspondiente al mes reportado

CLAUSULA 7
PAGOS
71 Bajo los terminos del presente Cantrato, todos los pagos qué sé deban a
YPFB por ei Titular y los Subcontratistas, en fa Republica seran facturados y

pagados en Bolivianos

7.2 Todo pago que deba hacerse bajo los términos del Contrato se hara dentro de
los plazos establecidos en las Clausulas que correspondan al Contrato.
81

8.2

83

CLAUSULA 8

AUDITORIA

YPFB, cubrienda todos los costos correspondientes, tendra derecho a
realizar una auditoria completa de la cuenta de Costos Recuserables, asi
como de los registros y originales de los justificattes primarios directamente
relacionados ccn esa Contabilidad, en el curso de cualquier Aflo o parte del
mismo, dentro del periodo de veinticuatro (24) Meses contados a partir del
ultimo dia de dicho Afa. El informe del auditor se presentara a consideracion
del Titular en un plazo de sesenta (60) Dias posteriores a la lerminacion de la
misma.

E! Titular tendra un plazo de sesenta (60) Dias. contados a partir de la
recepcion del informe del auditor. para responder cualquier aclaracion
solicitada por YPFB.

Transcurridos los plazos establecidos en esta Subclausula 8 1, la cuenta de
Costos Recuperables sera considerada aprobada por YPFB, salvo cualquier
discrepancia reiterada sefialada en el informe dei auditor

Durante e! transcurso de la auditoria YPFB podra verificar y examinar todos
los cargos y créditos del Titular relacionados con las Operaciones Petroleras,
incluidos los litros de contabilidad. asiento contable. nventarios. facturas de
existencias y cualquiér otro documento como cartas y registros necesarios
para la auditoria y verificacion de todos los cargos y créditos.

Ademas, los auditores tendran derecho a visitar e inspeccionar siempre que
ello tenga relacion con ia auditoria y en momentos razonables, todos los
lugares. plantas, instalaciones, almacenes y oficinas del Titular en la
Republica que presten servicio directo a las Operaciones Petrcleras de
conformidad con los términos del Contrato

Todo ajuste acordado entre el Titular y YPFB que resulte de la auditoria
debera registrarse inmediatamente en la cuenta de Costos Recuserables
Cualquier discrepancia no resuelta surgida de la auditoria debera resolverse
de conformidad con lo dispuesto en la Clausula 22 del Contrato.
ANEXO E

PROGRAMA Y PERIODOS DE EXPLORACION

/
f }
/

/

/
ANEXO E

PROGRAMA Y PERIODOS DE EXPLORACION

[No aplica]
ANEXO F

RETRIBUCION DEL TITULAR
ANEXO F

CALCULO DE LA PARTICIPACION DE YPFB Y DE LA

RETRIBUCION DEL TITULAR

1: La Partivipacion de YPFB establecida en este Contrato reemplazara Ja “alicuola
adicional a las utilidades extraordinarias por actividades extractivas de recursos naturales no
renovables” establecida en el Articulo 51 bis de la Ley 843 en el caso de que ésla sea
derogada, no siendo dicha Participacién de aplicacion hasta ese memenia,

Il: Componentes de la participacion de YPFB y la Retribucién del Titular

En concordancia con la Clausula 13 de este Contrato, Ja Reiribucion del Vitular a ser
pagada por YPFB y la Participacion de YPFB con respecto a cualquier Mes durante la
vigencia de este Contrato serin determinadas de acuerdo con las siguientes formulas:

donde:
PY,
RT,
CR,
GDT,
IB,

PY, = 1B. -T,~ RT.
RT = CR +GDT.

cidn de YPFB para el Mes “t”

= Retribucin del Titular para el Mes “t”
5 Costos recuperados para el Titular en el Mes “t”
= Monto de fa Gananeia a distribuir para ef Titular en el Mes “t”

= Ingresos brutos generados por la venta de Hidrocarburos Netos en cl
Punto de Fiscalizacion y cualquier otro ingreso adicional segtin las
condigiones comerciales establecidas en el Acuerdo de Entrega de
Hidrocarburos en el mes “1”.

- Valor de las regalias, participaciones ¢ LDH correspondientes a los
hidrocarburos netos recibidos por YPFB durante el Mes “1.

= Numero progresivo de Mes. de manera que t=] corresponde al Mes en
que se ubica Ja fecha efectiva.

GD, =(t8 -T,-CR,}

GDY. = gh, *GD,

GDT, =(1-gb,)°GD,
donde:

GD, Ganancia a distribuir proveniente de Ja venta de Hidrocarburos Netos
enel punta de fisealizacion

GD}, - Participacién de YPIB en el Mes t.

qh, = Participacion porcentual de YPFB sobre la ganancia a distribuir,

proveniente de la venta de hidrocarburos netos y que se obtiene de la
uplicacion de la Tabla de Participacion de YPI'B.

Il: Costos Recuperables

Para efectos de la formula del apartado Ii de este Anexo F. el valor de CR, se
determina de acuerdo a la f6rmula que se indica a continuacidn:

Para (=|:

CR =min(O, +O, +4, + ITF LRC* UB, - TH}

GR. = max{(O, + D, +4, + IPF, — (LRO* UB, ~7.))).0}

Para bd:

CR =minlGR + O+ D+ 4,410 4 ITE LRO*UB -THh

GR, = maxl(GR,, +0, +.B, +4, +1T + TP, ~ (ERO * IB, ~ T))).05

donde

mun Simbolo que significa la menor de las dos cantidades que le sizuen,
indicadas entre corchetes y separadas por una coma

max — Simbolo que significa fa mayor de las dos cantidades que le siguen.
indicadas entre corchetes y separadas por una coma.

0, = Costos Recuperables incurridos en el Mes con excepcién de D,.
IT. TTF y An

dD, = Depreciacion de las inversiones en el Mes “:" segan Ja clausula 4.1.13
del anexo D (incluye las inversiones no recuperadas citadas en el Anexo G)

At Costos de abandono depasitados en la Cuenta de Abaundono én el Mes
of

GRE Costos Recuperables pendientes de recuperar hasta ¢l mes “1”

LROO Limite poreentual de los Costos Recuperables de 190% sebre los

ingresos brutos netos de regalias, panicipaciones ¢ IDH correspondiemes a los
hidrocarburos netos recibidos por YPI'B durante ol Mes “ty establecido en la
Clausula 13.2 (a) del presente Centrato. i ‘

ff, é Ll Impuesto sobre Transacciones efectivamente pagado en el Mes "Ut"
ITF, = EI lmpuesto a Jas Transaceiones Financieras efectivamente pagado en
el mes"

En caso de que todos los Costos Recuperables del Mes “t* no puedan ser recuperados
en dicho Mes los mismos seran reportados de forma sucesiva al siguiente Mes

IV: Calculo del indice B para el Titular

El porcentaje de participacian de YPFB en Jas ganancias proviene de la ‘Tabla de
Participacion como gh, que depende del volumen de gas natural entregado en el Punto de
Fiscalizacion, UG, y de un cociente B, que se definen a continuacion:

OG, : Volumen de gas natural producido en el Mes v1 en millones de pies
cubicos/dia,
El cociente 8, se calcula de conformidad con la siguiente formula:

ni a para tl
| 14+ 0+ DMP.
\ ' eet ;
DA,
B,=—" ara t=]
1A, ™
D, Depreciacian de las inversiones caleulada en el Mes
DAs = Depreciacién acumulada calculada de Jas inversiones hasta ¢] Mes

1-0, (este monto se encuentra definide en el Anexo G}

TA, = Inversiones acumuladas basta el Mes t=O. (este monto se encuentra
definido en el Anexo G)

IMP = Impuestos efectivamente pazados en ef Mes “i” por las Empresas

Participantes a efectos de este Contrato. excepto IVA y aquellos que hayan sido recenocides
como Costes recuperables

i, = Inversion efectuada en ¢] Mes

i = Numero progresivo de Mes, de manera que i-| corresponde al Mes en

que se ubica la fecha cfectiva. {/ \

V: Aplicacién de la tabla de participacién en la Ganancia segiin los precios de venta de
los Hidrocarburos Netos.

La participacion de YPFB, se calculara con Ja Tabla que utiliza la produccién de Gas
Natural como base y el cdlculo del indice B sega se indica en este Anexo. Los resultados se
aplican « las ganancias a distribuir del Mes "¢" (GD,) provenientes de la venta de
Hidrocarburos Netos.

TABLA
CAMPO PATUJU

[ INDICE B ~ |

22%
15% 20%
13% =
11% [18%
9% 14%
7% 12%
5% 10%
8%
6%
4% |

Esta tabla solo aplicara para los propdésitos arriba establecidos en caso que e] campo
no califique como campo marginal o pequeio.

ANEXO G

INVERSIONES REALIZADAS

a
INVERSIONES REALIZADAS

A efecto de aplicacion del Anexo T del presente Contrato. Jay Partes tomaran los mortos,
indicados a continuacidn come les montos provisionales de inversion 5 depreciacién
reconocidos por Y PPB:

INVERSIONS ACUMULADAS AL. 30/09/2006 (Ap) 5.805.798.54 USS

DEPRECIACIONES ACUMUL ADAS
AL. 30/09/2006 {Do} 568.627.43 US$

Las Partes revisaran los montos indicados de buena te tomaade en cuenta los resultados
de la auditorit actualmente en proceso. En casu de que fay partes no leguen a un
acuerdo definitive respecto a dichos montos. la controversia sera resuelta mediante
peritaje conforme a ba Clausula 22.3 del Contrato en el entendido de que en este caso el
dictamen pericial sera vinculante para las partes, Hasta en tants no sea resuclia la
controversia. las Partey utifizaran tos datos provisionaimente establecidos en este
Anexo,

Para las javersiones y depreciaciones realizadas entre las fechas mercionadas
anteriormente y la Fecha Electiva, las partes acuerdan que se reunirdn para conciliar ¥
ajustar las mismas dentro de los veinte dias habiles siguientes a la Fecha Efecti

